Exhibit 10.2

 

CREDIT AGREEMENT

 

 

Dated as of December 17, 2003

 

 

Between

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

And

 

 

GREAT LAKES DREDGE & DOCK COMPANY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1       DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1.

Certain Defined Terms.

 

Section 1.2.

Computation of Time Periods.

 

Section 1.3.

Accounting Terms.

 

ARTICLE 2       CREDIT FACILITIES; DRAWDOWN PROCEDURES AND REPAYMENT PROVISIONS

 

Section 2.1.

The Loan.

 

Section 2.2.

General Provisions.

 

Section 2.3.

Changes in Law, Funding Losses, etc.

 

Section 2.4.

Payments and Computations.

 

Section 2.5.

Setoff.

 

ARTICLE 3       SECURITY

 

Section 3.1.

Security Documents.

 

Section 3.2.

Release of Security.

 

Section 3.3.

Exercise of Powers of Attorney.

 

ARTICLE 4       CONDITIONS TO FUNDING

 

Section 4.1.

Conditions Precedent to Initial Funding.

 

ARTICLE 5       REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1.

Representations and Warranties.

 

Section 5.2.

Affirmative Covenants.

 

Section 5.3.

Negative Covenants.

 

ARTICLE 6       EVENTS OF DEFAULT; REMEDIES

 

Section 6.1.

Events of Default, Acceleration.

 

Section 6.2.

Additional Rights.

 

ARTICLE 7       MISCELLANEOUS

 

Section 7.1.

Amendments, etc.

 

Section 7.2.

Notices, etc.

 

Section 7.3.

Governing Law.

 

Section 7.4.

Service of Process and Consent to Jurisdiction; Waiver of Venue.

 

Section 7.5.

No Remedy Exclusive.

 

 

i

--------------------------------------------------------------------------------


 

Section 7.6.

Payment of Costs.

 

Section 7.7.

Further Assurances.

 

Section 7.8.

Counterparts.

 

Section 7.9.

Headings.

 

Section 7.10.

Severability.

 

Section 7.11.

Survival.

 

Section 7.12.

WAIVER OF TRIAL BY JURY.

 

Section 7.13.

Assignment by The Lender.

 

Section 7.14.

Confidentiality.

 

 

 

EXHIBIT A

–

Description of Vessels

EXHIBIT B

–

Form of Secured Promissory Note

EXHIBIT C

–

Form of First Preferred Fleet Mortgage

EXHIBIT D

–

Form of Assignment of Earnings and Charterparties

EXHIBIT E

–

Form of Assignment of Insurances

 

 

 

Schedule 5.2(l)

–

Insurance

 

 

 

APPENDIX A

–

Form of Notice of Drawing

 

ii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), dated as of December 17, 2003, is made
by and between GENERAL ELECTRIC CAPITAL CORPORATION, a corporation duly
organized and validly existing under the laws of the State of Delaware, and
GREAT LAKES DREDGE & DOCK COMPANY, a corporation duly organized and validly
existing under the laws of the State of New Jersey.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lender make available to the
Borrower a term loan in the principal amount of $23,400,000, the proceeds of
which will be used by the Borrower to finance and/or refinance a portion of its
cost to acquire the Vessels from BCC Equipment Leasing Corporation, a Delaware
corporation (“Seller”), to pay certain costs incident hereto and thereto and to
provide additional working capital; and

 

WHEREAS, as security for the Loan, the Borrower has offered to grant the Lender,
among other things, a first preferred fleet mortgage over the Vessels, and
collaterally assign to the Lender (i) all insurances and requisition
compensation of the Vessels and (ii) all charters (other than charters entered
into in connection with work being performed on a bonded project) entered into
with respect to the Vessels having a duration of nine months or more and the
right to receive payments of all sums from time to time payable thereunder; and

 

WHEREAS, the Lender is willing to make the Loan to the Borrower, subject to the
terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties do hereby agree as follows:

 


ARTICLE 1


 


DEFINITIONS AND ACCOUNTING TERMS


 

Section 1.1.      Certain Defined Terms. As used in this Agreement, unless the
context requires otherwise, the following terms shall have the following
meanings (such to be equally applicable to the singular and plural forms of the
terms defined):

 

“Acquisition Agreement” means the Merger Agreement dated November 12, 2003
between GLDD Acquisition Corp., GLDD Merger Sub, Inc., and Great Lakes Dredge &
Dock Corporation.

 

“Adjusted Consolidated EBITDA” means EBITDA plus adjustments, without
duplication (i) required or permitted by Regulation S-X of the 1933 Act, and
(ii) for the four Fiscal Quarters ending September 30, 2003, December 31, 2003,
March 31, 2004, June 30, 2004, and September 30, 2004 consisting of up to
$3,200,000 of adjustments with respect to the pro forma savings

 

--------------------------------------------------------------------------------


 

resulting from the equipment financing transactions, subject to confirmation by
the Lender that the Guarantor’s calculation of such savings is reasonable.

 

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering any Plan).  For purposes of this definition, the term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) of a Person means the possession, direct or indirect, of the power to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Applicable Percentage” means for the FLORIDA 72.29%; for the KEY WEST 23.53%;
and for the GL 184 4.18%.

 

“Assignment of Earnings” means the Assignment of Earnings and Charterparties,
substantially in the form attached hereto as Exhibit D, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Assignment of Insurances” means the Assignment of Insurances, substantially in
the form attached hereto as Exhibit E as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Bonding Agreement” means the Second Amended and Restated Underwriting and
Continuing Indemnity Agreement dated as of August 19, 1998 by and among the
Guarantor, certain of its Subsidiaries and Travelers Casualty and Surety Company
and Travelers Casualty and Surety Company of America, including any related
notes, guaranties, collateral documents, instruments and agreements executed in
connection therewith, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“Borrower” means Great Lakes Dredge & Dock Company, a New Jersey corporation,
and its successors and permitted assigns.

 

“Breakage Fees” has the meaning set forth in Section 2.3(c).

 

“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day of the year excluding Saturday, Sunday and any day which shall be
in the cities of New York, New York and Chicago, Illinois a legal holiday or a
day on which banking institutions are authorized or required by law or other
government actions to close, and (ii) with respect to all notices and
determinations in connection with any payments of principal, interest and any
other amounts due hereunder or under the other Loan Documents, any day which is
a Business Day described in clause (i) and which is also a day on which dealings
in Dollars are carried out in the London interbank Eurodollar market.

 

2

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Guarantor and its Subsidiaries for fixed or capital assets
made or incurred during such period (whether or not paid in cash and including
that portion of Capital Leases which is capitalized on the consolidated balance
sheet of the Guarantor and its Subsidiaries) which, in accordance with GAAP,
would be classified as capital expenditures; provided, however, that, for any
such period, such aggregate amount shall be reduced by the sum of (in each case
to the extent the following would otherwise be required to be capitalized on the
consolidated balance sheet of the Guarantor and its subsidiaries) (a) proceeds
received from the sale of fixed or capital assets which have been applied,
within one year of receipt thereof, to the purchase or cost of design,
installation, construction, repair or improvement of fixed or capital assets
used or useful in the business of the Guarantor and its Subsidiaries; (b)
insurance or requisition proceeds or condemnation awards received in connection
with the damage, destruction, requisition or condemnation of fixed or capital
assets which have been applied, within one year of receipt thereof, to the
purchase or cost of design, installation, construction, repair or improvement of
fixed or capital assets used or useful in the business of the Guarantor and its
Subsidiaries; (c) proceeds of indemnity claims made by the Guarantor (or the
parent corporation that owns the Guarantor) pursuant to the Acquisition
Agreement to the extent used in connection with the purchase or cost of design,
installation, construction, repair or improvement of fixed or capital assets
used or useful in the business of the Guarantor and its Subsidiaries in
connection with such indemnity claim; (d) with regard to equipment purchased
simultaneously with the trade-in of existing equipment of the Guarantor or its
Subsidiaries, the amount of the credit extended for such trade-in; (e)
expenditures for vessels identified to be sold by the Guarantor or any of its
Subsidiaries and then leased-back (on an operating lease basis) by the Guarantor
or any of its Subsidiaries to the extent that such sale occurs within 180 days
of the completion of the construction of such vessel and the Borrower has
notified the Lender in writing in reasonable detail of the timing, facts and
circumstances of such sale and lease-back to the extent that the aggregate
amount of such expenditures does not exceed $15,000,000 at any time (provided
that if any vessel so identified is not sold, the amount of the expenditures
made that relate to such vessel shall be added back to the amount of Capital
Expenditures for the Fiscal Year in which such expenditure was made); and (f)
the repurchase of any Designated Vessels that are utilized by the Guarantor or
any Subsidiary under an operating lease.

 

“Capital Lease” means, with respect to any Person, any lease of any property by
that Person as lessee, the obligation for Rentals with respect to which is
required to be accounted for as a capital lease on the balance sheet of such
Person in accordance with GAAP.

 

“Capitalized Rentals” means, as of the date of any determination, the amount at
which the aggregate Rentals due and to become due under all Capital Leases under
which the Guarantor or any of its Subsidiaries is a lessee would be reflected as
a liability on a consolidated balance sheet of the Guarantor and its
Subsidiaries.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“CERCLA” has the meaning specified in the definition of “Environmental Laws”.

 

3

--------------------------------------------------------------------------------


 

“Change of Control” means (i) the failure of one or more Principals to have or
to exercise the power to elect at least a majority of the Board of Directors of
the Guarantor, or (ii) the failure of the Guarantor to own (directly or
indirectly) 100% of the then outstanding shares of Capital Stock of the
Borrower, or to have the power (directly or indirectly) to direct or cause the
direction of the management or policies of the Borrower.

 

“Charter” means any time charter, space charter, voyage charter or contract of
affreightment entered into by the Borrower, as owner, with any third party
charterer, for any Vessel.

 

“Closing Date” means December 17, 2003.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means collectively the Vessels and all other collateral now or
hereafter serving as security for any or all of the Obligations pursuant to the
Loan Documents.

 

“Collection Account” has the meaning set forth in Section 5.2(h).

 

“Debt” means and includes, with respect to any Person, (i) indebtedness for
borrowed money, (ii) obligations evidenced by bonds (including, without
limitation, license, bid, performance, lien or payment bonds), debentures, notes
or other similar instruments, (iii) obligations which have been incurred in
connection with the acquisition of property or services (including, without
limitation, obligations to pay the deferred purchase price of property or
services), excluding trade payables and accrued expenses incurred in the
ordinary course of business, (iv) obligations secured by any Lien or other
charge upon property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such obligations, (v)
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property, (vi) the principal amount of Capitalized Rentals under any
Capitalized Lease, (vii) all obligations of such Person to redeem, repurchase,
exchange, defease in cash or otherwise make payments in cash in respect of its
capital stock prior to December 17, 2013, (viii) reimbursement obligations with
respect to letters of credit, and (ix) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(i) through (viii) above.  For avoidance of doubt, notwithstanding FAS 150, the
Capital Stock of the Guarantor or any direct parent of the Guarantor shall not
constitute Debt so long as such Capital Stock does not require any cash payments
or dividends thereon or require any mandatory redemption or repurchase prior to
the date one year after the maturity of the Obligations.

 

“Default” means any Event of Default or any event which with the giving of
notice or lapse of time, or both, would constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.2(b).

 

4

--------------------------------------------------------------------------------


 

“Designated Vessels” means the dredge “New York,” the dredge “Victoria Island,”
the “BTS-401 and BTS-402 Scows,” the Bottom-Dump Barges G.L.61, G.L. 62 and G.L.
65,” the dredge “Texas” and the dredge “Pontchartrain” and ancillary equipment
related thereto.

 

“Dollars” and “$” means the lawful money of the United States of America.

 

“EBITDA” means, with respect to any period, as determined in accordance with
GAAP, the sum of the amounts for such period of (a) Net Income, plus, without
duplication and to the extent reflected as a charge in the consolidated
statement of such Net Income for such period: (i) depreciation, depletion and
amortization expense, (ii) federal, state, local and foreign income taxes, (iii)
Interest Expense, (iv) transaction fees and expenses incurred in connection with
the Transactions to the extent not exceeding in the aggregate $17,000,000, (v)
non-cash charges and losses, (vi) any amounts included in the calculation of the
Net Income for amortization or non-cash charges for the write-off or impairment
of goodwill, intangibles or other purchase accounting adjustments related to the
accounting for this transaction, the transactions contemplated by the Senior
Credit Facility or other acquisitions under GAAP (including Financial Accounting
Standards No. 141 and 142), (vii) fees and expenses incurred in connection with
the Bonding Agreement and this Agreement and any future amendments thereto,
(viii) management fees paid pursuant to any management agreement to the extent
permitted to be paid under the Senior Credit Facility, and (ix) Net Income
attributable to the minority equity interests in North American Site Developers,
Inc. to the extent the Net Income in respect of such minority equity interest is
received by the Guarantor, and (b) minus, without duplication, (i) non-cash
gains.  “EBITDA” for the Guarantor and its Subsidiaries for the fiscal quarters
ended December 31, 2002 through and including December 31, 2003 will be
calculated on a pro-forma basis, adding to EBITDA, all scheduled basic hire
payments previously paid by the Borrower to BCC Equipment Leasing Corporation
for the Vessels and the vessel named Carolina during the twelve-month period
prior to the date of calculation.

 

“Environmental Law” means all international, foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, licenses, authorizations
and permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use and natural resource
matters now or hereafter in effect; including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, as amended, the Resource Conservation and Recovery
Act, the Toxic Substances Control Act, and the Emergency Planning and Community
Right-to-Know Act, and the Occupational Safety and Health Act, and any analogous
state or local laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any (i) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (ii) partnership or other trade or business (whether or
not incorporated) under common control (within the meaning of Section 414(c) of
the Code) with the Borrower, and (iii) member of the same affiliated service
group (within the meaning of Section 414(m) of the Code) as the Borrower, any
corporation described in clause (i) above or any partnership or trade or
business

 

5

--------------------------------------------------------------------------------


 

described in clause (ii) above.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) applicable two (2) Business Days before the first day
of such Interest Period under regulations issued from time to time by the Board
of Governors of the Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on the Loan is determined) having a term equal to such Interest
Period.

 

“Event of Default” means any one of the events listed in Section 6.1.

 

“Excluded Taxes” has the meaning set forth in Section 2.4(d).

 

“Fiscal Quarter” means any quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Guarantor consisting of a period of
twelve consecutive months ending December 31.

 

“Fleet Mortgage” means the First Preferred Fleet Mortgage, substantially in the
form attached hereto as Exhibit C, executed by the Borrower in favor of the
Lender, as amended, restated, supplemented or otherwise modified from time to
time.

 

“GAAP” means generally accepted accounting principles set forth in the rules,
regulations, statements, opinions and pronouncements of the American Institute
of Certified Public Accountants and of the Financial Accounting Standards Board
(or agencies with similar functions of comparable stature and authority within
the accounting profession) as in effect from time to time, except as provided in
the definitions of “Debt” and “Interest Expense” in respect of the treatment of
Capital Stock of the Guarantor (or any direct parent of the Guarantor) pursuant
to Statement of Financial Accounting Standards No. 150 (“FAS 150”).

 

“GE Charters” has the meaning set forth in Section 5.2(q).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantor” means Great Lakes Dredge & Dock Corporation, a Delaware corporation,
and its successors and permitted assigns.

 

6

--------------------------------------------------------------------------------


 

“Guaranty” means the Guaranty Agreement dated as of the date hereof, executed by
the Guarantor in favor of the Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Hazardous Materials” means all those substances, materials or wastes, which are
regulated by, or which may form the basis of liability under, any Environmental
Law, including all substances, materials or wastes identified under any
Environmental Law as a hazardous waste, hazardous constituent, special waste,
hazardous substance, hazardous material, or toxic substance, pollutant,
contaminant or words of similar meaning, asbestos, or petroleum, including crude
oil or any fraction thereof, and all substances identified under CERCLA and/or
OPA as hazardous.

 

“Indenture” means that certain Indenture dated as of August 19, 1998 between The
Bank of New York, as trustee, the Guarantor and certain subsidiaries of the
Guarantor, pursuant to which the Guarantor has consummated the issuance of its
11.25% Senior Subordinated Notes due 2008, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Initial Appraisal Report” means that certain Appraisal Report dated July 7,
2003 issued by Merrill Marine Services, Inc., covering the Vessels.

 

“Interest Expense” means, for any Fiscal Quarter, the aggregate consolidated
interest expense (net of interest income) of the Guarantor and its consolidated
Subsidiaries for such Fiscal Quarter, as determined in accordance with GAAP,
including (i) commitment fees paid or payable during such Fiscal Quarter, (ii)
all other fees paid or payable with respect to the issuance or maintenance of
any guaranty or contingent Debt (including letters of credit but excluding fees
paid under the Bonding Agreement), which, in accordance with GAAP, would be
included as interest expense, (iii) net costs or benefits under any interest
rate hedging transaction and (iv) the portion of any payments made in respect of
Capitalized Rentals of the Guarantor and its consolidated Subsidiaries allocable
to interest expense, but excluding any amortization of costs and expenses
incurred in connection with, and relating to, this Agreement or other financings
permitted by this Agreement.  For the avoidance of doubt, Interest Expense shall
not include any non-cash dividends or other non-cash payments in respect of any
Capital Stock of the Guarantor or any direct parent of the Guarantor.

 

“Interest Period” means the period commencing either on the (i) Closing Date, or
(ii) expiration of the immediately preceding period relating thereto, and ending
three (3) months thereafter.

 

“Lender” means General Electric Capital Corporation, a corporation organized and
existing under the laws of the State of Delaware (and includes its successors
and assigns).

 

“LIBOR Rate” means, for any Interest Period for any LIBOR Rate Loan, the rate of
interest equal to (i) the rate determined by the Lender at which Dollar deposits
for such Interest Period are offered based on information presented on Page 3750
of the Dow Jones Market Service (formerly known as the Telerate Service) as of
11:00 a.m. London time on the second Business Day prior to the first day of such
Interest Period, divided by (ii) a number equal to 1.00

 

7

--------------------------------------------------------------------------------


 

minus the Eurodollar Rate Reserve Percentage for such Interest Period.  If the
rate described above does not appear on the Dow Jones Market Service on any
applicable interest determination date, the LIBOR Rate shall be the rate
(rounded upwards, if necessary, to the next higher 1/100th of 1%) appearing on
Reuters Screen FRBD as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of such Interest Period and having a maturity equal to such
Interest Period, as adjusted for reserves, and if that rate does not appear on
Reuters Screen FRBD on any applicable interest determination date, the LIBOR
Rate shall be the rate (rounded upwards, if necessary, to the next higher
1/100th of 1%), determined on the basis of the offered rates for deposits in
U.S. Dollars for a period of time comparable to such LIBOR Rate Loan which are
offered by four major banks in the London interbank market at approximately
11:00 a.m. London time, on the second Business Day prior to the first day of
such Interest Period as selected by the Lender.  The principal London office of
each of the four major London banks will be requested to provide a quotation of
its U.S. Dollar deposit offered rate.  If at least two such quotations are
provided, the rate for that date will be the arithmetic mean of quotations.  If
fewer than two quotations are provided as requested, the rate for that date will
be determined on the basis of the rates quoted for loans in U.S. Dollars to
leading European banks for a period of time comparable to such Interest Period
offered by major banks in New York City at approximately 11:00 a.m. (New York
time), on the second Business Day prior to the first day of such Interest
Period.  In the event that the Lender is unable to obtain any such quotation as
provided above, it will be considered that LIBOR Rate cannot be determined.

 

“LIBOR Rate Loan” means the Loan while bearing interest at the LIBOR Rate.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

 

“Loan” has the meaning set forth in Section 2.1(a).

 

“Loan Documents” mean this Agreement, the Note, the Fleet Mortgage, the
Assignment of Insurances, the Assignment of Earnings, the Guaranty, and any
other agreements, documents and instruments executed and/or delivered pursuant
to this Agreement or otherwise evidencing, securing and/or guaranteeing the Loan
or other Obligations.

 

“Material Adverse Effect” means (a) a material adverse effect upon (i) the
financial condition, operating results, assets, liabilities, business or
operations of the Guarantor and the Borrower taken as a whole, or (ii) the
ability of the Borrower to perform in any material respect the Loan Documents,
or (b) the occurrence of an event which could reasonably be expected to have a
material adverse effect on the legality, validity or enforceability against the
Borrower of this Agreement or any other Loan Document or any of its Obligations
hereunder or thereunder.

 

“Maturity Date” has the meaning set forth in Section 2.1(b).

 

“Multiemployer Plan” means a Plan which is defined in § 4001(a)(3) of ERISA.

 

8

--------------------------------------------------------------------------------


 

“Net Proceeds” means the cash proceeds received by the Borrower in connection
with the consummation of any transaction or event of the type resulting in a
mandatory prepayment under Section 2.1(e), net of all fees, expenses, charges,
taxes, commissions and costs incurred by the Borrower in connection with the
consummation of such transaction or the prosecution or settlement of such event.

 

“Net Income” means, for any period, the aggregate of all amounts (exclusive of
all amounts in respect of any extraordinary or non-recurring gain or loss)
which, in accordance with GAAP, would be included as net income on a
consolidated statement of income of the Guarantor and its Subsidiaries for such
period.

 

“Note” means the secured promissory note of even date herewith, substantially in
the form attached hereto as Exhibit B, in the original principal amount of
$23,400,000, executed by the Borrower and payable to the order of the Lender to
evidence the Loan, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

 

“Notice of Drawing” has the meaning set forth in Section 2.1(a).

 

“Obligations” means any obligations of the Borrower to the Lender of any kind,
including, without limitation, any obligation to make any payment for any
reason, whether or not such obligation is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such obligation is
discharged, stayed or otherwise affected by any proceeding referred to in
Section 6.1(g) or 6.1(h), in each case arising under this Agreement or under any
other Loan Document.  For the purposes hereof, the Borrower’s Obligations under
the Loan Documents include, without limitation, the timely payment of (i) all
principal, interest, prepayment premiums, late charges, fees and expenses
(including reasonable attorney’s fees and expenses), disbursements, indemnities
and any other amounts payable by the Borrower under or pursuant to the Note or
any of the other Loan Documents, and (ii) any amount which the Lender, in its
sole discretion, may elect to pay or advance on the Borrower’s behalf pursuant
to and in accordance with the terms of the Loan Documents.

 

“OPA” means the Oil Pollution Act of 1990, as amended, together with all rules
and regulations promulgated pursuant thereto.

 

“Permitted Business Acquisition” means any acquisition by the Guarantor or any
of its Subsidiaries of all or any part of the assets, shares or other equity
interests in a corporation or other Person engaged in the same business or
activities reasonably related, complementary or incidental to the business of
the Guarantor or any of its Subsidiaries but only if no Default or Event of
Default shall have occurred and be continuing immediately prior to such
acquisition or after giving effect thereto.

 

“Permitted Liens” means, in the case of the Vessels:

 

(I)          CHARTERS AND SUBCHARTERS (EXCLUDING BAREBOAT CHARTERS) OF THE
VESSELS, PROVIDED THAT SUCH CHARTERS AND SUBCHARTERS DO NOT INTERFERE IN ANY
MATERIAL RESPECTS WITH THE BUSINESS OF THE GUARANTOR AND ITS SUBSIDIARIES;

 

9

--------------------------------------------------------------------------------


 

(II)         LIENS ARISING BY OPERATION OF LAW OR BY CONTRACT ON INSURANCE
POLICIES AND PROCEEDS THERETO TO SECURE THE FINANCING OF PREMIUMS PAYABLE UNDER
SUCH POLICIES;

 

(III)        LIENS (OTHER THAN THOSE ARISING WITH RESPECT TO ANY NON-COMPLIANCE
WITH ERISA OR ENVIRONMENTAL LAWS) FOR TAXES, ASSESSMENTS OR GOVERNMENTAL
CHARGES, BUT ONLY TO THE EXTENT THAT SUCH TAXES, ASSESSMENTS OR CHARGES ARE
EITHER NOT DELINQUENT OR ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, AND WITH RESPECT TO WHICH ADEQUATE RESERVES OR OTHER APPROPRIATE
PROVISIONS ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP;

 

(IV)       LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS, MATERIALMEN, SUPPLIERS
AND OTHER LIENS IMPOSED BY LAW (INCLUDING MARITIME LAW) CREATED IN THE ORDINARY
COURSE OF BUSINESS OF THE GUARANTOR AND ITS SUBSIDIARIES, BUT ONLY TO THE EXTENT
THAT THE AMOUNTS SECURED OR TO BE SECURED BY SUCH LIENS ARE EITHER NOT OVERDUE
OR ARE BEING CONTESTED IN GOOD FAITH AND ADEQUATE RESERVES OR OTHER APPROPRIATE
PROVISIONS FOR THE PAYMENT THEREOF ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP,
AND FAILURE TO SATISFY THE SAME WILL NOT RESULT IN LOSS, SALE OR FORFEITURE OF
ANY OF THE VESSELS;

 

(V)        LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA OR ENVIRONMENTAL LAWS)
INCURRED IN THE ORDINARY COURSE OF THE GUARANTOR’S BUSINESS OR ANY OF ITS
SUBSIDIARIES’ BUSINESSES (INCLUDING, WITHOUT LIMITATION, SURETY BONDS AND APPEAL
BONDS) IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND
OTHER TYPES OF SOCIAL SECURITY BENEFITS OR TO SECURE THE PERFORMANCE OF TENDERS,
BIDS, CONTRACTS (OTHER THAN FOR THE REPAYMENT OF BORROWED MONEY OR TO STAY A
JUDGMENT PENDING AN APPEAL THEREOF), STATUTORY OBLIGATIONS AND OTHER SIMILAR
OBLIGATIONS OR ARISING AS A RESULT OF PROGRESS PAYMENTS UNDER GOVERNMENT
CONTRACTS, BUT ONLY TO THE EXTENT THAT THE AMOUNTS SECURED OR TO BE SECURED BY
SUCH LIENS ARE EITHER NOT DELINQUENT OR ARE BEING CONTESTED IN GOOD FAITH AND
ADEQUATE RESERVES OR OTHER APPROPRIATE PROVISIONS ARE BEING MAINTAINED IN
ACCORDANCE WITH GAAP, AND FAILURE TO SATISFY THE SAME WILL NOT RESULT IN LOSS,
SALE OR FORFEITURE OF ANY OF THE VESSELS; AND

 

(VI)       LIENS OF OR RESULTING FROM ANY JUDGMENT OR AWARD, OTHER THAN ANY
JUDGMENT OR AWARD THAT GIVES RISE TO AN EVENT OF DEFAULT, THE TIME FOR APPEAL OR
PETITION FOR REHEARING OF WHICH SHALL NOT HAVE EXPIRED, OR IN RESPECT OF WHICH
THE GUARANTOR OR ANY OF ITS SUBSIDIARIES SHALL AT ANY TIME IN GOOD FAITH BE
PROSECUTING AN APPEAL OR PROCEEDING FOR A REVIEW AND IN RESPECT OF WHICH A STAY
OF EXECUTION PENDING SUCH APPEAL OR PROCEEDING FOR REVIEW SHALL HAVE BEEN
SECURED.

 

“Person” means a natural person, partnership, corporation (including a business
trust), limited liability company, joint stock company, partnership (whether
general or limited), trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof, or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA.

 

“Prepayment Premium” means an amount equal to (i) 3% of any principal amount
prepaid on or before December 17, 2004, (ii) 2% of any principal amount prepaid
after

 

10

--------------------------------------------------------------------------------


 

December 17, 2004 and prior to December 17, 2005, (iii) 1% of any principal
amount prepaid after December 17, 2005 and prior to December 17, 2008, and (iv)
0% thereafter.

 

“Prime-Based Rate” means a floating and fluctuating per annum rate of interest
at all times equal to the prime rate of interest published from time to time in
the “Money Rates” Section of The Wall Street Journal.

 

“Principals” means the collective reference to the Persons that are stockholders
of the Guarantor as of the Closing Date; provided, however, that upon
consummation of the Sale in accordance with the terms and conditions set forth
in Section 5.3(g), the term “Principals” shall thereafter mean the collective
reference to the Persons that are stockholders of the newly created entity that
owns (directly or indirectly) 100% of the outstanding shares of Capital Stock of
the Guarantor as of the closing date of the Sale.

 

“Rentals” means, with respect to any Person, as of the date of any determination
thereof all fixed rents (including as such all payments which the lessee is
obligated to make to the lessor on termination of the lease or surrender of the
property and including all payments on Capital Leases) payable by such Person,
as lessee or sublessee under a lease of real or personal property, but shall be
exclusive of any amounts required to be paid by such Person (whether designated
as rents or additional rents) on account of maintenance, repairs, insurance,
taxes and similar charges.

 

“Sale” has the meaning set forth in Section 5.3(g).

 

“Seller” has the meaning set forth in the Recitals to this Agreement.

 

“Senior Credit Facility” means the Credit Agreement, dated as of August 19,
1998, among the Guarantor, certain subsidiaries of the Guarantor (including,
without limitation, the Borrower), the financial institutions from time to time
party thereto, and Bank of America, N.A., as administrative agent, as the same
may be amended, restated, supplemented or otherwise modified from time to time
and any credit agreement or other agreement or agreements relating to any
refinancing, extension, renewal or replacement, in whole or in part from time to
time, thereof.

 

“Senior Debt” means Total Funded Debt consisting of (i) the aggregate principal
amount of all Debt of such Person as shown on such Person’s balance sheet, other
than Subordinated Debt, and (ii) Capitalized Rentals, all determined on a
consolidated basis in accordance with GAAP.  “Senior Debt” shall be calculated
net of cash and cash equivalents held by the Guarantor and its Subsidiaries in
the United States.

 

“Senior Lenders” means the lenders from time to time under the Senior Credit
Facility.

 

“Subordinated Debt” means any Debt of the Guarantor, the Borrower or any
Subsidiary subordinated in right and time of payment to the Obligations on terms
and pursuant to documentation reasonably satisfactory to the Lender in all
respects.  The subordination provisions set forth in the Indenture are
acknowledged by the Lender to be satisfactory to the Lender.

 

11

--------------------------------------------------------------------------------


 

“Subsidiary” of any Person means any corporation of which more than 50% of the
issued and outstanding capital stock having ordinary voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

 

“Total Funded Debt” of any Person means, as of any date of determination, all
Debt of the Guarantor and its consolidated Subsidiaries which, in accordance
with GAAP, should be included as liabilities in the consolidated balance sheet
of the Guarantor and its Subsidiaries at such time (excluding, however, the
undrawn face amount of all letters of credit and all Capitalized Rentals due
within one year from the date of determination hereunder).  “Total Funded Debt,”
when used with respect to the Guarantor, shall mean the aggregate amount of all
such Total Funded Debt of the Guarantor and its Subsidiaries determined on a
consolidated basis in accordance with GAAP (eliminating intercompany items). 
“Total Funded Debt” shall be calculated net of cash and cash equivalents held by
the Guarantor and its Subsidiaries in the United States.

 

“Total Loss” has the meaning set forth in Section 5.2(l).

 

“Transactions” means, collectively, the merger and the other transactions
contemplated by the Acquisition Agreement.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“U.S. Person” has the meaning specified in Code Section 7701(a)(30).

 

“Vessels” means collectively the Vessels identified on Exhibit A attached
hereto; and “Vessel” means each such Vessel individually; provided, however,
that any Vessel released from the security interest created under this Agreement
or the other Loan Documents pursuant to the terms hereof or thereof shall, from
and after such release, no longer constitute a “Vessel”.

 

Section 1.2.            Computation of Time Periods.  For the purposes of this
Agreement, in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and each of the
words “to” and “until” means “to but excluding”.

 

Section 1.3.            Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.  Except as otherwise
provided herein, if any changes in accounting principles from those used in the
preparation of the most recent financial statements referred to in Section
5.2(a) are hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions) and are adopted by the Guarantor or the
Borrower with the agreement of its independent certified public accountants and
such changes result in a change in the method of calculation of any of the
financial covenants, standards or terms found in Section 5.2(r) or in the
related definitions of terms used therein, the parties hereto agree to enter
into negotiations in

 

12

--------------------------------------------------------------------------------


 

order to amend such provisions so as to reflect equitably such changes with the
desired result that the criteria for evaluating the Borrower’s or the
Guarantor’s financial condition shall be the same after such changes as if such
changes had not been made, provided that no change in GAAP that would affect the
method of calculation of any of the financial covenants, standards or terms
shall be given effect in such calculations until such provisions are amended, in
a manner reasonably satisfactory to the Lender, so as to reflect such change in
accounting principles.  Notwithstanding anything to the contrary herein, the
application of GAAP shall not include FAS 150.

 

 


ARTICLE 2


 


CREDIT FACILITIES;
DRAWDOWN PROCEDURES AND REPAYMENT PROVISIONS


 


SECTION 2.1.            THE LOAN.


 


(A)           ADVANCE OF LOAN.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES SET FORTH
HEREIN, THE LENDER AGREES TO LEND TO THE BORROWER TWENTY-THREE MILLION FOUR
HUNDRED THOUSAND UNITED STATES DOLLARS ($23,400,000) (THE “LOAN”).  THE PROCEEDS
OF THE LOAN SHALL BE USED BY THE BORROWER SOLELY TO FINANCE AND/OR REFINANCE A
PORTION OF ITS COSTS TO ACQUIRE THE VESSELS, TO FUND CERTAIN COSTS AND EXPENSES
ASSOCIATED WITH THE LOAN AND THE PURCHASE OF THE VESSELS AND TO PROVIDE
ADDITIONAL WORKING CAPITAL.  THE BORROWER MAY REQUEST THE LENDER TO ADVANCE THE
PROCEEDS OF THE LOAN BY DELIVERING TO THE LENDER A DULY COMPLETED NOTICE OF
DRAWING SUBSTANTIALLY IN THE FORM ANNEXED HERETO AS APPENDIX A, WHICH NOTICE
SHALL BE IRREVOCABLE AND BE RECEIVED BY THE L ENDER NOT LATER THAN 11:00 A.M.
E.S.T. ONE (1) BUSINESS DAY PRIOR TO THE CLOSING DATE (“NOTICE OF DRAWING”). 
THE LENDER’S OBLIGATION TO MAKE THE LOAN AVAILABLE HEREUNDER SHALL EXPIRE ON
DECEMBER 31, 2003, PROVIDED, HOWEVER, THAT SUCH OBLIGATION SHALL TERMINATE
AUTOMATICALLY UPON THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT.  THE
BORROWER UNCONDITIONALLY AND IRREVOCABLY AUTHORIZES THE LENDER TO MAKE THE
PAYMENTS SPECIFIED IN THE NOTICE OF DRAWING.


 


(B)           PRINCIPAL PAYMENT OF THE LOAN.  THE BORROWER SHALL REPAY THE
PRINCIPAL AMOUNT OF THE LOAN OVER A PERIOD OF TEN (10) YEARS IN FORTY (40)
CONSECUTIVE QUARTERLY INSTALLMENTS, COMMENCING ON MARCH 17, 2004 AND CONTINUING
THEREAFTER ON THE SAME DAY OF EACH THIRD MONTH THEREAFTER UNTIL PAID IN FULL. 
THE FIRST THIRTY-NINE (39) SUCH PRINCIPAL INSTALLMENTS SHALL BE IN THE AMOUNT OF
$487,500 EACH, AND THE FINAL PRINCIPAL INSTALLMENT, DUE ON DECEMBER 17, 2013,
SHALL BE IN AN AMOUNT EQUAL TO THE THEN UNPAID PRINCIPAL BALANCE OF THE LOAN. 
UNLESS SOONER PAID, ALL SUMS DUE UNDER THE LOAN SHALL BE DUE AND PAYABLE IN FULL
ON DECEMBER 17, 2013 (THE “MATURITY DATE”).


 


(C)           INTEREST.  EXCEPT FOR ANY PERIOD DURING WHICH AN EVENT OF DEFAULT
UNDER SECTION 6.1(A) HAS OCCURRED AND IS CONTINUING HEREUNDER (AND IRRESPECTIVE
OF WHETHER OR NOT THE MATURITY OF THE LOAN HAS BEEN ACCELERATED PURSUANT
HERETO), THE BORROWER SHALL PAY INTEREST ON THE UNPAID PRINCIPAL BALANCE OF THE
LOAN FROM THE DATE THE LOAN IS MADE UNTIL THE DATE THE LOAN HAS BEEN
INDEFEASIBLY REPAID IN FULL, CALCULATED WITH RESPECT TO EACH INTEREST PERIOD AT
A RATE PER ANNUM EQUAL TO THE LIBOR RATE APPLICABLE TO SUCH INTEREST PERIOD PLUS
440 BASIS POINTS.  INTEREST

 

13

--------------------------------------------------------------------------------


 


ACCRUED ON THE LOAN SHALL BE PAID BY THE BORROWER TO THE LENDER ON A QUARTERLY
BASIS COMMENCING ON MARCH 17, 2004, AND CONTINUING ON THE SAME DAY OF EACH THIRD
MONTH THEREAFTER UNTIL MATURITY OF THE LOAN (WHETHER BY ACCELERATION, EXTENSION
OR OTHERWISE) AT WHICH TIME THE BORROWER SHALL PAY TO THE LENDER ALL ACCRUED BUT
UNPAID INTEREST ON THE LOAN.


 


(D)           OPTIONAL PREPAYMENTS OF THE LOAN.  THE BORROWER SHALL HAVE THE
RIGHT TO PREPAY THE LOAN IN WHOLE AT ANY TIME OR IN PART FROM TIME TO TIME;
PROVIDED THAT (I) EACH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT NOT LESS THAN
$1,000,000 OR ANY INTEGRAL MULTIPLE THEREOF, (II) THE BORROWER SHALL GIVE THE
LENDER NOT LESS THAN FIVE (5) BUSINESS DAYS ADVANCE WRITTEN NOTICE OF ANY SUCH
PREPAYMENT, AND (III) IRRESPECTIVE OF WHETHER ANY SUCH PREPAYMENT IS VOLUNTARY
OR BY REASON OF AN EVENT OF DEFAULT HEREUNDER, ACCELERATION OF MATURITY OF THE
LOAN OR FOR ANY OTHER REASON WHATSOEVER, THE BORROWER SHALL PAY TO THE LENDER
SIMULTANEOUSLY WITH EACH SUCH PREPAYMENT (X) ACCRUED AND UNPAID INTEREST ON THE
AMOUNT PREPAID TO (BUT NOT INCLUDING) THE DATE OF SUCH PREPAYMENT, (Y) BREAKAGE
FEES, IF APPLICABLE, AND (Z) THE PREPAYMENT PREMIUM, IF ANY.  EACH SUCH
PREPAYMENT SHALL BE APPLIED FIRST TO ACCRUED BUT UNPAID INTEREST AND BREAKAGE
FEES AND PREPAYMENT PREMIUMS, IF APPLICABLE, ON THE PORTION OF THE LOAN BEING
REPAID AND THEN TO THE REMAINING PRINCIPAL INSTALLMENTS ON A PRO-RATA BASIS.


 


(E)           MANDATORY PREPAYMENTS OF THE LOAN.  IF AT ANY TIME PRIOR TO
REPAYMENT IN FULL OF THE LOAN,


 

(I)            ONE OF THE VESSELS IS SOLD OR OTHERWISE DISPOSED OF, THE BORROWER
SHALL PAY TO THE LENDER, UPON ITS RECEIPT OF THE NET PROCEEDS FROM SUCH SALE OR
OTHER DISPOSITION OF SAID VESSEL, AN AMOUNT EQUAL TO THE GREATER OF (X) THE NET
PROCEEDS OF SALE OR DISPOSITION, UP TO BUT NOT TO EXCEED THE AMOUNT THEN
OUTSTANDING UNDER THE LOAN, OR (Y) AN AMOUNT DETERMINED BY MULTIPLYING THE
REMAINING UNPAID PRINCIPAL BALANCE OF THE LOAN BY THE APPLICABLE PERCENTAGE FOR
THE SUBJECT VESSEL, PLUS, IN EACH CASE, ALL APPLICABLE PREPAYMENT PREMIUMS OR
BREAKAGE FEES, IF ANY.  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, ALL SUCH PREPAYMENTS SHALL BE APPLIED FIRST TO BREAKAGE FEES AND
PREPAYMENT PREMIUMS, IF ANY, AND THEN TO THE REMAINING PRINCIPAL INSTALLMENTS ON
A PRO-RATA BASIS; AND

 

(II)           ONE OF THE VESSELS SUSTAINS A TOTAL LOSS, THE BORROWER SHALL PAY
TO THE LENDER, WITHIN NINETY (90) DAYS OF THE DATE OF SUCH TOTAL LOSS, AN AMOUNT
(WHICH AFTER TAKING INTO ACCOUNT ANY INSURANCE PROCEEDS PREVIOUSLY RECEIVED BY
THE LENDER AS A RESULT OF SUCH TOTAL LOSS) IS EQUAL TO THE GREATER OF (X) THE
NET PROCEEDS RECEIVED BY THE BORROWER AS A RESULT OF SUCH TOTAL LOSS UP TO BUT
NOT TO EXCEED THE AMOUNT THEN OUTSTANDING UNDER THE LOAN, OR (Y)  AN AMOUNT
DETERMINED BY MULTIPLYING THE REMAINING UNPAID PRINCIPAL BALANCE OF THE LOAN BY
THE APPLICABLE PERCENTAGE FOR THE SUBJECT VESSEL, PLUS, IN EACH CASE, ANY
APPLICABLE BREAKAGE FEES, IF ANY.  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, ALL SUCH PREPAYMENTS SHALL BE APPLIED FIRST TO
BREAKAGE FEES, IF ANY, AND THEN TO THE REMAINING PRINCIPAL INSTALLMENTS ON A
PRO-RATA BASIS.

 


(F)            THE NOTE.  THE BORROWER’S OBLIGATION TO REPAY THE LOAN, WITH
INTEREST, SHALL BE EVIDENCED BY THE NOTE.

 

14

--------------------------------------------------------------------------------


 


SECTION 2.2.            GENERAL PROVISIONS.


 


(A)           PAYMENTS.  WHENEVER ANY PAYMENT TO BE MADE BY THE BORROWER UNDER
THE PROVISIONS OF THIS AGREEMENT OR THE NOTE IS DUE ON A DAY WHICH IS NOT A
BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY AND, IN THE CASE OF ANY PAYMENT WHICH BEARS INTEREST, SUCH
EXTENSION OF TIME SHALL BE INCLUDED IN COMPUTING INTEREST ON SUCH PAYMENT.  ALL
PAYMENTS OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS TO BE MADE BY THE
BORROWER UNDER THE PROVISIONS OF THIS AGREEMENT OR THE NOTE SHALL BE PAID
WITHOUT SET-OFF OR COUNTERCLAIM TO THE LENDER AT THE LENDER’S OFFICE SPECIFIED
IN SECTION 7.2 HEREOF IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA IN
IMMEDIATELY AVAILABLE FUNDS.


 


(B)           DEFAULT RATE.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT UNDER SECTION 6.1(A), THE UNPAID PRINCIPAL BALANCE OF THE
LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO TWO PERCENT (2%) IN EXCESS
OF THE RATE OTHERWISE APPLICABLE HEREUNDER (THE “DEFAULT RATE”).


 


SECTION 2.3.            CHANGES IN LAW, FUNDING LOSSES, ETC.


 


(A)           BASIS FOR DETERMINING LIBOR RATE INADEQUATE OR UNFAIR.  IF WITH
RESPECT TO ANY INTEREST PERIOD:


 

(I)            DEPOSITS IN DOLLARS (IN THE APPLICABLE AMOUNTS) ARE NOT BEING
OFFERED TO THE LENDER IN THE RELEVANT MARKET FOR SUCH INTEREST PERIOD, OR THE
LENDER OTHERWISE REASONABLY DETERMINES (WHICH DETERMINATION SHALL BE BINDING AND
CONCLUSIVE ON THE BORROWER) THAT BY REASON OF CIRCUMSTANCES AFFECTING THE LONDON
INTERBANK EURODOLLAR MARKET ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE LIBOR RATE; OR

 

(II)           THE LENDER REASONABLY DETERMINES THAT THE LIBOR RATE WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO THE LENDER OF MAKING OR MAINTAINING
THE LOAN FOR SUCH INTEREST PERIOD;

 

then the Lender shall promptly notify the Borrower in writing thereof and the
Lender and the Borrower shall attempt to agree upon an alternative rate that
would otherwise compensate the Lender for the cost of making or maintaining the
Loan.  In the event the parties cannot agree on an alternative rate, then,
within sixty (60) days thereafter, the Borrower shall either:  (a) prepay the
Loan, together with all accrued interest thereon, Breakage Fees and Prepayment
Premiums, if any, and all other sums due hereunder; or (b) request the Lender to
convert the interest rate applicable to the Loan from a rate based on the LIBOR
Rate to the Prime-Based Rate (plus 340 basis points instead of 440 basis points)
effective on the last day of the current Interest Period.  The Lender shall
agree to modify the terms of the Note reflecting the change in the applicable
interest rate so long as no Default or Event of Default has then occurred.

 


(B)           CHANGES IN LAW RENDERING MAINTENANCE OF THE LOAN UNLAWFUL, ETC. 
IN THE EVENT THAT ANY CHANGE AFTER THE CLOSING DATE IN (INCLUDING THE ADOPTION
OF ANY NEW) APPLICABLE LAWS OR REGULATIONS, OR ANY CHANGE AFTER THE CLOSING DATE
IN THE INTERPRETATION OF APPLICABLE LAWS OR REGULATIONS BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE ADMINISTRATION
THEREOF, SHOULD MAKE IT UNLAWFUL FOR THE LENDER TO MAKE OR MAINTAIN THE LOAN

 

15

--------------------------------------------------------------------------------


 


AS A LIBOR RATE LOAN, THEN THE LENDER SHALL PROMPTLY NOTIFY THE BORROWER OF SUCH
CHANGE AND THE BORROWER SHALL EITHER:  (A) PREPAY THE LOAN, TOGETHER WITH ALL
ACCRUED INTEREST THEREON, BREAKAGE FEES AND PREPAYMENT PREMIUMS, IF ANY, AND ALL
OTHER SUMS DUE HEREUNDER; OR (B) REQUEST THE LENDER TO CONVERT THE INTEREST RATE
APPLICABLE TO THE LOAN FROM A RATE BASED ON THE LIBOR RATE TO THE PRIME-BASED
RATE (PLUS 340 BASIS POINTS INSTEAD OF 440 BASIS POINTS) EFFECTIVE ON THE LAST
DAY OF THE CURRENT INTEREST PERIOD.  THE LENDER SHALL AGREE TO MODIFY THE TERMS
OF THE NOTE REFLECTING THE CHANGE IN THE APPLICABLE INTEREST RATE SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT HAS THEN OCCURRED.


 


(C)           FUNDING LOSSES.  THE BORROWER HEREBY AGREES THAT UPON DEMAND BY
THE LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH IN
REASONABLE DETAIL THE BASIS FOR THE CALCULATIONS OF THE AMOUNT CLAIMED) THE
BORROWER WILL INDEMNIFY THE LENDER AGAINST ANY ACTUAL NET LOSS OR OUT-OF-POCKET
EXPENSE (COLLECTIVELY, THE “BREAKAGE FEES”) WHICH THE LENDER MAY SUSTAIN OR
INCUR (INCLUDING, WITHOUT LIMITATION, ANY NET LOSS OR EXPENSE INCURRED BY REASON
OF THE LIQUIDATION OR RE-EMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY THE
LENDER TO FUND OR MAINTAIN THE LOAN), AS REASONABLY DETERMINED BY THE LENDER, AS
A RESULT OF ANY PREPAYMENT OF ANY AMOUNTS DUE UNDER THE NOTE OTHER THAN AT THE
END OF AN INTEREST PERIOD.


 


(D)           DISCRETION OF THE LENDER AS TO MANNER OF FUNDING.  NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE LENDER SHALL BE ENTITLED TO
FUND AND MAINTAIN ITS FUNDING OF ALL OR ANY PART OF THE LOAN IN ANY MANNER IT
SEES FIT.


 


(E)           CONCLUSIVENESS OF STATEMENTS; SURVIVAL OF PROVISIONS. 
DETERMINATIONS AND STATEMENTS ISSUED BY THE LENDER PURSUANT TO THE PROVISIONS
HEREOF SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE LENDER MAY USE REASONABLE
AVERAGING AND ATTRIBUTION METHODS IN DETERMINING COMPENSATION UNDER THIS
SECTION 2.3, AND THE PROVISIONS OF SUCH SECTION SHALL SURVIVE REPAYMENT OF THE
LOAN, CANCELLATION OF THE NOTE AND ANY TERMINATION OF THIS AGREEMENT.


 


SECTION 2.4.            PAYMENTS AND COMPUTATIONS.


 


(A)           MAKING OF PAYMENTS.  THE BORROWER SHALL MAKE ALL PAYMENTS OF
PRINCIPAL OF, PREPAYMENT PREMIUMS, IF ANY, AND INTEREST ON, THE NOTE TO THE
LENDER IN DOLLARS, IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 11:00 A.M.
E.S.T. ON THE DAY WHEN DUE, TO BE APPLIED BY THE LENDER IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT AND THE NOTE.  FUNDS RECEIVED AFTER 11:00 A.M. E.S.T.
SHALL BE DEEMED TO HAVE BEEN RECEIVED BY THE LENDER ON THE NEXT FOLLOWING
BUSINESS DAY.


 


(B)           APPLICATION OF CERTAIN PAYMENTS.  EACH PAYMENT OF PRINCIPAL SHALL
BE APPLIED IN THE MANNER PROVIDED IN THE NOTE OR IN THE ABSENCE OF SUCH
DIRECTION, AS THE LENDER SHALL DETERMINE IN ITS SOLE DISCRETION; PROVIDED,
HOWEVER, THAT OPTIONAL PREPAYMENTS SHALL BE APPLIED AS SET FORTH IN
SECTION 2.1(D) AND MANDATORY PREPAYMENTS SHALL BE APPLIED AS SET FORTH IN
SECTION 2.1(E) OR SECTION 5.3(H) (AS APPLICABLE).


 


(C)           COMPUTATIONS.  ALL COMPUTATIONS OF INTEREST SHALL BE MADE BY THE
LENDER ON THE BASIS OF A 360-DAY YEAR, FOR THE ACTUAL NUMBER OF DAYS (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN THE INTEREST PERIOD;
PROVIDED, HOWEVER, THAT COMPUTATIONS OF INTEREST BASED UPON THE PRIME-BASED RATE
SHALL BE MADE ON THE BASIS OF A 366/365-DAY YEAR AND

 

16

--------------------------------------------------------------------------------


 


ACTUAL DAYS ELAPSED.  EACH DETERMINATION BY THE LENDER OF AN INTEREST RATE
HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT DEMONSTRABLE
ERROR.


 


(D)           PAYMENT NET OF TAXES.  ALL PAYMENTS MADE BY THE BORROWER TO THE
LENDER UNDER THIS AGREEMENT AND THE NOTE SHALL BE MADE WITHOUT ANY SETOFF OR
COUNTERCLAIM, AND FREE AND CLEAR OF AND WITHOUT WITHHOLDING OR DEDUCTION FOR OR
ON ACCOUNT OF ANY TAXES (EXCEPT TO THE EXTENT THAT SUCH WITHHOLDING OR DEDUCTION
IS COMPELLED BY LAW), EXCLUDING ANY TAXES ASSESSED ON OR MEASURED BY THE NET
INCOME OF THE LENDER IMPOSED BY ANY JURISDICTION (ANY SUCH EXCLUDED TAXES, THE
“EXCLUDED TAXES”).  IF THE BORROWER IS COMPELLED BY LAW TO MAKE ANY SUCH
DEDUCTION OR WITHHOLDING, IT WILL:


 

(I)            PAY TO THE RELEVANT AUTHORITIES THE FULL AMOUNT REQUIRED TO BE
WITHHELD OR DEDUCTED;

 

(II)           EXCEPT WITH RESPECT TO EXCLUDED TAXES, PAY SUCH ADDITIONAL
AMOUNTS TO THE LENDER AS MAY BE REQUIRED FOR THE LENDER TO RECEIVE, AFTER SUCH
DEDUCTION OR WITHHOLDING (INCLUDING ANY REQUIRED DEDUCTION OR WITHHOLDING ON
SUCH ADDITIONAL AMOUNTS), THE AMOUNT IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTION OR WITHHOLDING BEEN MADE; AND

 

(III)          PROMPTLY FORWARD TO THE LENDER AN OFFICIAL RECEIPT OR OTHER
DOCUMENTATION SATISFACTORY TO THE LENDER EVIDENCING SUCH PAYMENT TO SUCH
AUTHORITIES.

 

If any taxes (other than Excluded Taxes) are directly assessed against the
Lender, the Lender shall promptly notify the Borrower of such assessment. 
Unless the Borrower promptly provides evidence satisfactory to the Lender that
such taxes have been paid, the Lender may pay such taxes.  Thereafter, the
Borrower shall pay such additional amount (including, without limitation, any
penalties, interest or expenses, but excluding any such items resulting from (A)
the failure of the Lender promptly to notify the Borrower of the assessment of
such taxes against the Lender or (B) the gross negligence, bad faith or willful
misconduct of the Lender) as may be necessary for the Lender to receive, after
the payment of such taxes (including any taxes on such additional amount), the
amount the Lender would have received had no such taxes been assessed.  The
Borrower’s obligations arising from this Section 2.4(d) shall survive repayment
of the Loan, cancellation of the Note and the termination of this Agreement.

 

Notwithstanding any provision contained in this Agreement to the contrary, in
the event that the Lender should assign all or any portion of the Loan or of its
rights under this Agreement to another Person, the Borrower’s obligations under
this Section 2.4 shall not be greater than what its obligations would have been
if the Lender had retained a 100% interest in the Loan and in this Agreement.

 

If the Lender determines that it has received a refund or direct credit with any
taxes as to which the Borrower has made additional payments, it shall promptly
notify Borrower of such refund or direct credit and shall within thirty (30)
days of its receipt of the amount of such refund or direct credit pay such
amount to the Borrower (plus any interest paid or credited by the relevant
taxing authority with respect to such amount).   The Lender shall cooperate with
the Borrower to obtain any refunds or direct credits that would give rise to
payments hereunder

 

17

--------------------------------------------------------------------------------


 

provided (i) the Borrower pays all reasonable out of pocket expenses incurred by
the Lender to obtain such refunds or direct credits and (ii) the Lender
determines, in its reasonable discretion, that it would not be materially
disadvantaged (other than costs and expenses that the Borrower has agreed to
pay) in obtaining the refund or direct credit.  To the extent a refund or direct
credit is required to be repaid with respect to which the payments have been
made under this provision, the Borrower shall indemnify and promptly reimburse
the Lender for the amounts repaid.

 

Section 2.5.            Setoff.  In addition to and not in limitation of any
rights of the Lender under applicable law, the Lender shall, upon the occurrence
and during the continuance of an Event of Default under Section 6.1(a), have the
right to appropriate and apply to the payment of the Obligations then due and
unpaid, any and all monies, securities, deposits and other property of the
Borrower, now or hereafter held or received by, or in transit to, the Lender. 
The Lender agrees promptly to notify the Borrower after any such setoff and
application made by the Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of the
Lender under this Section 2.5 are in addition to other interests, rights and
remedies (including other rights of setoff) which the Lender may have.

 

 


ARTICLE 3


 


SECURITY


 

Section 3.1.            Security Documents.  In order to secure the prompt
payment and performance of its Obligations in connection with the Loan, the
Borrower shall execute and deliver to the Lender the following:

 

(I)            THE FLEET MORTGAGE;

 

(II)           THE ASSIGNMENT OF EARNINGS; AND

 

(III)          THE ASSIGNMENT OF INSURANCES.

 

In addition to the foregoing, the Borrower shall promptly deliver or cause to be
delivered to the Lender the following documents and instruments:  (i) a copy of
the Certificate of Documentation for each Vessel; (ii) the Letter to the Master
and form of Notice of Mortgage and the Borrower’s certification that such Notice
of Mortgage is posted on each Vessel; (iii) certificates of insurance issued by
the Borrower’s insurance broker evidencing the insurances covering the Vessels;
and (iv) an appropriate Uniform Commercial Code financing statement with respect
to the security interests created pursuant to the Loan Documents.

 

Section 3.2.            Release of Security.  Upon the sale or other disposition
of any Vessel and the payment by the Borrower to the Lender of all sums payable
pursuant to Section 2.1(e), the Lender, at the Borrower’s sole cost and expense,
shall release and discharge such Vessel (and any other Collateral used on or
forming part of said Vessel) from the security interest created under this
Agreement or any other Loan Document.  Upon payment in full of all sums due
hereunder and under the Note and performance of all of the Borrower’s
Obligations with respect thereto, the Lender, at the Borrower’s sole cost and
expense, shall release and discharge any and all

 

18

--------------------------------------------------------------------------------


 

security delivered pursuant to this Agreement or any of the other Loan
Documents.  The Lender agrees to execute and deliver to the Borrower any
instrument, agreement or release document necessary to effect such release of
Liens, and to take such other actions as shall be reasonably necessary to
release the Liens required to be released under this Section 3.2 promptly upon
the reasonable request of the Borrower and payment by the Borrower of all
reasonable out of pocket costs related thereto.

 

Section 3.3.            Exercise of Powers of Attorney.  The Lender shall not
exercise any rights or powers pursuant to any power of attorney granted to the
Lender pursuant to the Fleet Mortgage or the other Loan Documents except upon
the occurrence and during the continuance of an Event of Default.

 


ARTICLE 4


 


CONDITIONS TO FUNDING


 

Section 4.1.            Conditions Precedent to Initial Funding.  The Lender’s
agreement to enter into this Agreement and to make the Loan available to the
Borrower is subject to the condition precedent that the Lender shall have
received on or before the date hereof the following, each in form and substance
reasonably satisfactory to the Lender:

 


(A)           CERTIFIED COPIES OF THE ORGANIZATIONAL DOCUMENTS OF THE BORROWER
AND THE GUARANTOR, THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE BORROWER AND
OF THE GUARANTOR APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF
THE LOAN DOCUMENTS TO WHICH EACH IS A PARTY, A CERTIFICATE OF INCUMBENCY FOR
EACH PERSON SIGNING ANY OF THE LOAN DOCUMENTS ON BEHALF OF THE BORROWER AND THE
GUARANTOR AND EVIDENCE OF THE DUE INCORPORATION AND GOOD STANDING OF THE
BORROWER AND THE GUARANTOR;


 


(B)           THIS AGREEMENT;


 


(C)           THE NOTE;


 


(D)           THE FLEET MORTGAGE;


 


(E)           THE ASSIGNMENT OF EARNINGS;


 


(F)            THE ASSIGNMENT OF INSURANCES;


 


(G)           THE GUARANTY;


 


(H)           THE FAVORABLE OPINIONS OF COUNSEL FOR THE BORROWER AND THE
GUARANTOR;


 


(I)            A COPY OF THE CERTIFICATE OF DOCUMENTATION FOR EACH VESSEL; AND


 


(J)                                     AN APPROPRIATE UCC-1 FINANCING STATEMENT
WITH RESPECT TO THE SECURITY INTEREST CREATED PURSUANT TO THE LOAN DOCUMENTS.


 

The Lender shall also have received:

 

19

--------------------------------------------------------------------------------


 

(I)            EVIDENCE REASONABLY SATISFACTORY TO THE LENDER AND ITS COUNSEL
THAT THE VESSELS ARE DULY REGISTERED IN THE NAME OF THE BORROWER UNDER THE LAWS
OF THE UNITED STATES OF AMERICA, FREE OF ALL LIENS AND ENCUMBRANCES OF RECORD,
OTHER THAN (A) THE FLEET MORTGAGE IN FAVOR OF THE LENDER AND (B) PERMITTED
LIENS;

 

(II)           EVIDENCE REASONABLY SATISFACTORY TO THE LENDER AND ITS COUNSEL
THAT ALL FILINGS AND RECORDINGS TO THE EXTENT PERMITTED OR REQUIRED BY
APPLICABLE LAW SHALL HAVE BEEN DULY MADE BY THE BORROWER AND ALL OTHER ACTION
SHALL HAVE BEEN TAKEN AS MAY BE REQUIRED BY THE LENDER TO PERFECT THE SECURITY
INTERESTS GRANTED BY THE BORROWER UNDER ANY OF THE LOAN DOCUMENTS, ALL
PROCEEDINGS TAKEN IN CONNECTION WITH THE LOAN AND THE EXECUTION OF THE LOAN
DOCUMENTS SHALL BE REASONABLY SATISFACTORY TO THE LENDER, AND THE LENDER SHALL
HAVE RECEIVED COPIES OF SUCH DOCUMENTS AS THE LENDER REASONABLY MAY REQUEST IN
CONNECTION THEREWITH ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
LENDER;

 

(III)          CERTIFICATES OF INSURANCE NAMING THE LENDER AS LOSS PAYEE AS
REQUIRED BY THE TERMS HEREOF AND, TO THE EXTENT PRACTICABLE BUT WITHOUT
SUBJECTING THE LENDER TO ANY LIABILITY FOR PREMIUMS OR CALLS, AS AN ADDITIONAL
INSURED, WITH SUCH RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES OR
ASSOCIATIONS, AND IN SUCH AMOUNTS AND COVERING SUCH RISKS, AS IS REQUIRED
PURSUANT TO THIS AGREEMENT AND THE FLEET MORTGAGE;

 

(IV)          PAYMENT OF THE REMAINDER OF THE LENDER’S LOAN FEE WHICH ORIGINALLY
AMOUNTED TO $234,000; AND

 

(V)           PAYMENT TO THE LENDER AND ITS COUNSEL OF ALL FEES AND EXPENSES DUE
PURSUANT TO SECTION 7.6 HEREOF.

 


ARTICLE 5


 


REPRESENTATIONS, WARRANTIES AND COVENANTS


 

Section 5.1.            Representations and Warranties.  The Borrower hereby
represents and warrants as follows:

 


(A)           ORGANIZATION AND POWERS.  IT IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW JERSEY,
WITH ORGANIZATIONAL IDENTIFICATION NUMBER 4224001000, AND IS DULY QUALIFIED AND
AUTHORIZED TO TRANSACT BUSINESS AS A FOREIGN CORPORATION AND IN GOOD STANDING
UNDER THE LAWS OF EACH JURISDICTION IN WHICH QUALIFICATION AND GOOD STANDING ARE
NECESSARY IN ORDER TO CARRY ON ITS PRESENT BUSINESS AND OPERATIONS (EXCEPT SUCH
JURISDICTIONS WHERE FAILURE TO SO QUALIFY WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT).  IT HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO ENTER INTO AND TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY AND TO OWN, OPERATE, AND
MORTGAGE THE VESSELS, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(B)           AUTHORIZATION.  IT HAS DULY AUTHORIZED BY ALL REQUISITE CORPORATE
ACTION THE EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, AND THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF SUCH
LOAN DOCUMENTS WILL NOT VIOLATE ANY PROVISION OF LAW, ANY ORDER OF ANY COURT OR
OTHER AGENCY OF GOVERNMENT, ITS ARTICLES OF

 

20

--------------------------------------------------------------------------------


 


INCORPORATION OR BYLAWS, OR ANY MATERIAL INDENTURE, AGREEMENT OR OTHER
INSTRUMENT TO WHICH IT IS A PARTY, OR BY WHICH IT OR ANY OF ITS PROPERTY OR
ASSETS IS BOUND, OR BE IN CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE
(WITH DUE NOTICE OR LAPSE OF TIME, OR BOTH) A DEFAULT UNDER ANY SUCH MATERIAL
INDENTURE, AGREEMENT OR OTHER INSTRUMENT, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY
OF ITS PROPERTY OR ASSETS EXCEPT AS OTHERWISE PERMITTED, REQUIRED OR
CONTEMPLATED BY THE LOAN DOCUMENTS.  THE LOAN DOCUMENTS CONSTITUTE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE AGAINST IT, IN
ACCORDANCE WITH THE TERMS THEREOF, SUBJECT TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER ENFORCEMENT
IS SOUGHT IN A PROCEEDING AT LAW OR IN EQUITY.


 


(C)           LITIGATION.  AS OF THE CLOSING DATE, THERE ARE NO ACTIONS, SUITS
OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST
OR AFFECTING IT OR ITS PROPERTY AT LAW, IN EQUITY OR IN ADMIRALTY, OR BEFORE OR
BY ANY GOVERNMENTAL AUTHORITY, DEPARTMENT, COMMISSION, BUREAU, BOARD, AGENCY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN, (I) WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT OR (II) WHICH PURPORTS TO AFFECT THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT.  AS OF THE CLOSING DATE, IT IS
NOT IN DEFAULT UNDER OR VIOLATION OF WITH RESPECT TO ANY ORDER, WRIT,
INJUNCTION, DECREE OR DEMAND OF ANY COURT OR GOVERNMENTAL AUTHORITY, DEPARTMENT,
COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN WHERE
SUCH DEFAULT OR VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(D)           FINANCIAL CONDITION, ETC.  AS OF THE CLOSING DATE, THERE HAS BEEN
(I) SINCE THE LAST AUDITED FINANCIAL STATEMENTS OF THE GUARANTOR, NO MATERIAL
ADVERSE CHANGE, INDIVIDUALLY OR IN THE AGGREGATE, IN THE BUSINESS, FINANCIAL OR
OTHER CONDITION OF THE BORROWER AND THE GUARANTOR TAKEN AS A WHOLE, THE INDUSTRY
IN WHICH BORROWER OPERATES, OR THE COLLATERAL WHICH WILL BE SUBJECT TO THE
SECURITY INTEREST GRANTED TO THE LENDER OR IN THE PROSPECTS OR PROJECTIONS OF
BORROWER AND THE GUARANTOR TAKEN AS A WHOLE, (II) NO LITIGATION COMMENCED WHICH,
IF SUCCESSFUL, WOULD HAVE A MATERIAL ADVERSE IMPACT ON BORROWER AND THE
GUARANTOR TAKEN AS A WHOLE, ITS OR THEIR BUSINESS, OR ITS OR THEIR ABILITY TO
REPAY THE LOAN, OR WHICH WOULD CHALLENGE THE TRANSACTIONS UNDER CONSIDERATION,
AND (III) SINCE THE LAST AUDITED FINANCIAL STATEMENTS OF THE GUARANTOR, NO
MATERIAL INCREASE IN THE LIABILITIES, LIQUIDATED OR CONTINGENT, OF THE BORROWER
AND GUARANTOR, TAKEN AS A WHOLE, OR A MATERIAL DECREASE IN THE ASSETS OF THE
BORROWER AND THE GUARANTOR TAKEN AS A WHOLE.


 


(E)           TAX RETURNS.  IT HAS FILED OR HAS CAUSED TO HAVE BEEN FILED ALL
MATERIAL TAX RETURNS WHICH, TO ITS KNOWLEDGE, ARE REQUIRED BY LAW TO BE FILED,
AND HAS PAID OR CAUSED TO HAVE BEEN PAID ALL MATERIAL TAXES AS SHOWN ON SUCH
RETURNS OR ON ANY ASSESSMENT RECEIVED BY IT, TO THE EXTENT THAT SUCH TAXES HAVE
BECOME DUE AND PAYABLE AS OF THE CLOSING DATE, AFTER GIVING EFFECT TO ANY
EXTENSIONS THEREFOR, UNLESS (I) SUCH TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES, IF ANY, ARE CURRENTLY CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS AND ADEQUATE RESERVES THEREFOR HAVE BEEN ESTABLISHED AS REQUIRED
UNDER GAAP AND (II) SUCH TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES THE
NONFILING OR NONPAYMENT OF WHICH COULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(F)            COMPLIANCE WITH LAW; LICENSES AND PERMITS.  TO THE BEST OF ITS
KNOWLEDGE AFTER DUE INQUIRY, IT IS NOT IN VIOLATION OF ANY LAW, ORDINANCE,
GOVERNMENTAL RULE OR REGULATION TO WHICH IT IS SUBJECT, EXCEPT WHERE THE FAILURE
TO BE IN COMPLIANCE COULD NOT

 

21

--------------------------------------------------------------------------------


 


REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND IT HAS OBTAINED
ALL LICENSES, PERMITS, FRANCHISES OR OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY
FOR THE OWNERSHIP OF ITS PROPERTIES AND THE CONDUCT OF ITS BUSINESS, EXCEPT
WHERE THE FAILURE TO OBTAIN SUCH LICENSE, PERMIT, FRANCHISE OR GOVERNMENTAL
AUTHORIZATION COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(G)           GOVERNMENT CONSENTS.  NEITHER THE EXECUTION AND DELIVERY BY IT OF
THIS AGREEMENT, THE NOTE AND ANY OF THE OTHER LOAN DOCUMENTS, NOR THE
CONSUMMATION BY IT OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
REQUIRES THE CONSENT OR APPROVAL OF, THE GIVING OF NOTICE TO, THE REGISTRATION
WITH, OR THE TAKING OF ANY OTHER ACTION IN RESPECT OF, ANY GOVERNMENTAL
AUTHORITY OR AGENCY, DOMESTIC OR FOREIGN, OTHER THAN (I) THE FILING AND
RECORDING OF THE FLEET MORTGAGE WITH THE UNITED STATES COAST GUARD, NATIONAL
VESSEL DOCUMENTATION CENTER AND THE UCC-1 FINANCING STATEMENT WITH THE SECRETARY
OF THE STATE OF NEW JERSEY, AND (II) THOSE OBTAINED OR MADE ON OR PRIOR TO THE
CLOSING DATE.


 


(H)           OWNERSHIP OF VESSELS.  AS OF THE CLOSING DATE, THE BORROWER HAS
GOOD AND MARKETABLE TITLE TO THE VESSELS, FREE AND CLEAR OF ALL LIENS EXCEPT FOR
LIENS IN FAVOR OF THE LENDER AND PERMITTED LIENS, AND UPON EXECUTION, FILING AND
RECORDING OF THE FLEET MORTGAGE, THE LENDER WILL HOLD A DULY RECORDED FIRST
PREFERRED MORTGAGE LIEN OVER THE WHOLE OF THE VESSELS.


 


(I)            PRINCIPAL PLACE OF BUSINESS.  THE ADDRESS STATED IN SECTION 7.2
HEREOF IS THE PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE OF THE
BORROWER.


 


(J)            MARGIN REGULATIONS.  NEITHER THE GUARANTOR NOR THE BORROWER IS
ENGAGED, PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN
STOCK” (AS EACH OF THE QUOTED TERMS IS DEFINED OR USED IN REGULATION T, U OR X
OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM).  NO PART OF THE
PROCEEDS OF THE LOAN HAS BEEN USED FOR SO PURCHASING OR CARRYING MARGIN STOCK OR
FOR ANY PURPOSE WHICH VIOLATES, OR WHICH WOULD BE INCONSISTENT WITH, THE
PROVISIONS OF REGULATION T, U OR X.


 


(K)           ERISA.  WITH RESPECT TO ANY PLAN WHICH IS A “PENSION PLAN” AS
DEFINED IN § 3(2) OF ERISA (OTHER THAN A MULTIEMPLOYER PLAN) WHICH IS NOW OR
WITHIN THE IMMEDIATELY PRECEDING SIX YEARS HAS BEEN MAINTAINED OR CONTRIBUTED TO
BY THE BORROWER AND/OR BY ERISA AFFILIATE: (I) NO “ACCUMULATED FUNDING
DEFICIENCY” AS DEFINED IN CODE § 412 OR ERISA § 302 HAS OCCURRED, WHETHER OR NOT
THAT ACCUMULATED FUNDING DEFICIENCY HAS BEEN WAIVED; (II) NO “REPORTABLE EVENT”
AS DEFINED IN ERISA § 4043, OTHER THAN AN EVENT WITH RESPECT TO WHICH THE NOTICE
REQUIREMENTS HAVE BEEN WAIVED BY REGULATION, HAS OCCURRED; AND (III) NO DISTRESS
TERMINATION DESCRIBED IN § 404(C) OF ERISA OF ANY SUCH PLAN WHICH IS SUBJECT TO
TITLE IV OF ERISA HAS OCCURRED AND THE PENSION BENEFIT GUARANTY CORPORATION HAS
NOT INSTITUTED PROCEEDINGS TO TERMINATE ANY SUCH PLAN, AND NO EVENT OR CONDITION
WHICH CONSTITUTE GROUNDS UNDER ERISA § 4041 FOR THE TERMINATION OF, OR THE
APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY SUCH PLAN.  WITH RESPECT TO ANY PLAN
WHICH IS A MULTIEMPLOYER PLAN AND WHICH IS NOW, OR PREVIOUSLY HAS BEEN,
CONTRIBUTED TO BY THE BORROWER AND/OR BY ERISA AFFILIATE: (I) NEITHER THE
BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED A “COMPLETE WITHDRAWAL” WITHIN THE
MEANING OF ERISA § 4203; AND (II) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE
HAS INCURRED A “PARTIAL WITHDRAWAL” WITHIN THE MEANING OF ERISA § 4205.

 

22

--------------------------------------------------------------------------------


 


(L)            CHARTERS.  THE VESSELS ARE NOT CURRENTLY SUBJECT TO ANY CHARTERS.


 


(M)          CITIZENSHIP.  EACH OF THE BORROWER AND THE GUARANTOR IS A CITIZEN
OF THE UNITED STATES WITHIN THE MEANING OF SECTION 2 OF THE SHIPPING ACT OF
1916, AS AMENDED (46 U.S.C. § 802), QUALIFIED TO ENGAGE IN THE COASTWISE TRADE
OF THE UNITED STATES OF AMERICA.


 


(N)           MATTERS RELATED TO SUBORDINATED DEBT.  AS OF THE CLOSING DATE, THE
BORROWER HAS DELIVERED TO LENDER A COMPLETE AND CORRECT COPY OF THE INDENTURE
(INCLUDING ALL SCHEDULES, EXHIBITS, AMENDMENTS, SUPPLEMENTS AND MODIFICATIONS
THERETO).  THE OBLIGATIONS CONSTITUTE “SENIOR DEBT” AS DEFINED IN THE
INDENTURE.  THE EXECUTION, DELIVERY AND/OR PERFORMANCE BY THE BORROWER AND THE
GUARANTOR OF EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY DO NOT AND WILL
NOT, BY THE LAPSE OF TIME, THE GIVING OF NOTICE OR OTHERWISE, (I) CONSTITUTE A
VIOLATION OF THE INDENTURE OR (II) RESULT IN OR REQUIRE THE CREATION OR
IMPOSITION OF ANY LIEN WHATSOEVER UPON ANY OF THE PROPERTIES OR ASSETS OF THE
BORROWER OR THE GUARANTOR (OTHER THAN LIENS GRANTED PURSUANT TO THE LOAN
DOCUMENTS).  THE BORROWER ACKNOWLEDGES THAT THE LENDER IS ENTERING INTO THIS
AGREEMENT IN RELIANCE UPON THE SUBORDINATION PROVISIONS OF THE INDENTURE AND THE
RELATED DOCUMENTS AND THIS SECTION 5.1(N).


 


(O)           PATRIOT ACT, ETC.  THE BORROWER IS AND WILL REMAIN IN FULL
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LAWS AND REGULATIONS APPLICABLE TO
IT INCLUDING, WITHOUT LIMITATION, (I) ENSURING THAT NO PERSON WHO OWNS A
CONTROLLING INTEREST IN OR OTHERWISE CONTROLS THE BORROWER IS OR SHALL BE (A)
LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSON LIST MAINTAINED
BY THE OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”), DEPARTMENT OF THE TREASURY,
AND/OR ANY OTHER SIMILAR LISTS MAINTAINED BY OFAC PURSUANT TO ANY AUTHORIZING
STATUTE, EXECUTIVE ORDER OR REGULATION, OR (B) A PERSON DESIGNATED UNDER
SECTIONS 1(B), (C) OR (D) OF EXECUTIVE ORDER NO. 13224 (SEPTEMBER 23, 2001), ANY
RELATED ENABLING LEGISLATION OR ANY OTHER SIMILAR EXECUTIVE ORDERS, AND (II)
COMPLIANCE WITH ALL APPLICABLE BANK SECRECY ACT (“BSA”) LAWS, REGULATIONS AND
GOVERNMENT GUIDANCE ON BSA COMPLIANCE AND ON THE PREVENTION AND DETECTION OF
MONEY LAUNDERING VIOLATIONS.


 


SECTION 5.2.            AFFIRMATIVE COVENANTS.  THE BORROWER COVENANTS AND
AGREES THAT SO LONG AS ANY OF THE OBLIGATIONS (OTHER THAN CONTINGENT OBLIGATIONS
HEREUNDER FOR WHICH NO CLAIM HAS BEEN OR IS REASONABLY EXPECTED TO BE MADE)
REMAIN OUTSTANDING, THE BORROWER HEREBY AGREES THAT:

 


(A)           FINANCIAL STATEMENTS.  THE BORROWER SHALL FURNISH TO THE LENDER
(I) WITHIN THREE (3) DAYS AFTER THE GUARANTOR IS REQUIRED TO FILE ANNUAL
FINANCIAL STATEMENTS WITH THE SEC, OR, IF THE GUARANTOR IS NO LONGER REQUIRED TO
FILE WITH THE SEC, THEN WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE CLOSE OF
ITS FISCAL YEAR, COPIES OF THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE
GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES CERTIFIED AS OF THE END OF SUCH
PERIOD, INCLUDING A BALANCE SHEET AND RELATED STATEMENTS OF EARNINGS AND CASH
FLOW; (II) FOR THE FIRST THREE FISCAL QUARTERS OF THE GUARANTOR WITHIN THREE (3)
DAYS AFTER THE GUARANTOR IS REQUIRED TO FILE QUARTERLY FINANCIAL STATEMENTS WITH
THE SEC, OR, IF THE GUARANTOR IS NO LONGER REQUIRED TO FILE WITH THE SEC, THEN
WITHIN SIXTY (60) DAYS AFTER THE CLOSE OF EACH OF THE FIRST THREE FISCAL
QUARTERS, COPIES OF ITS INTERNALLY PREPARED QUARTERLY CONDENSED CONSOLIDATED
FINANCIAL STATEMENTS FOR THE GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES,
CERTIFIED BY THE GUARANTOR’S CHIEF FINANCIAL OFFICER; (III) CONCURRENTLY WITH
THE DELIVERY OF THE FINANCIAL STATEMENTS DESCRIBED IN (I) AND (II) ABOVE, A
COMPLIANCE CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE GUARANTOR,
CONFIRMING (A) THAT

 

23

--------------------------------------------------------------------------------


 


NEITHER THE BORROWER NOR THE GUARANTOR IS IN DEFAULT OF ANY OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS, AND (B) THAT THERE EXISTS NO EVENT OF DEFAULT UNDER
THE BORROWER’S SENIOR CREDIT FACILITY, OR, IF ANY SUCH EVENT OF DEFAULT EXISTS,
WHAT ACTION, IF ANY, THE SENIOR LENDERS HAVE TAKEN WITH RESPECT THERETO, AND
WHAT ACTION, IF ANY, THE BORROWER IS TAKING TO CURE SUCH EVENT OF DEFAULT; AND
(IV) SUCH OTHER FINANCIAL OR OTHER INFORMATION AS THE LENDER MAY FROM TIME TO
TIME REASONABLY REQUEST.  SUCH FINANCIAL STATEMENTS SHALL BE PREPARED IN
ACCORDANCE WITH GAAP.


 


(B)           CORPORATE EXISTENCE.  THE BORROWER SHALL CONTINUE TO MAINTAIN ITS
CORPORATE EXISTENCE, GOOD STANDING AND QUALIFICATIONS TO DO BUSINESS IN ALL
JURISDICTIONS IN WHICH SUCH QUALIFICATION AND GOOD STANDING ARE NECESSARY IN
ORDER FOR IT TO CONDUCT ITS BUSINESS AND OWN ITS PROPERTY AS PRESENTLY CONDUCTED
AND OWNED IN SUCH JURISDICTIONS (EXCEPT IN SUCH JURISDICTIONS WHERE THE FAILURE
TO REMAIN SO QUALIFIED AND IN GOOD STANDING COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT).


 


(C)           NOTICE OF DEFAULT.  THE BORROWER SHALL NOTIFY THE LENDER PROMPTLY
IN WRITING OF THE OCCURRENCE OF AN EVENT DESCRIBED IN ARTICLE VI HEREOF WHICH
WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT
DESCRIBED IN ARTICLE VI HEREOF AND THE ACTION WHICH THE BORROWER IS TAKING OR
PROPOSES TO TAKE WITH RESPECT THERETO.


 


(D)           NOTICE OF MORTGAGE.  THE BORROWER SHALL CAUSE A CERTIFIED COPY OF
THE FLEET MORTGAGE, TOGETHER WITH NOTICE THEREOF, TO BE PLACED ON BOARD EACH OF
THE VESSELS AND, REASONABLY PROMPTLY FOLLOWING THE DATE HEREOF (AND IN ANY EVENT
WITHIN THIRTY (30) DAYS OF THE DATE HEREOF), SHALL FURNISH THE LENDER WITH
COPIES OF THE MASTERS’ SIGNED RECEIPTS THEREFOR, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE LENDER.


 


(E)           USE OF PROCEEDS.  THE BORROWER SHALL USE THE PROCEEDS OF THE LOAN
SOLELY FOR THE PURPOSES SPECIFIED IN THE RECITALS TO THIS AGREEMENT AND FOR NO
OTHER PURPOSES.


 


(F)            PAYMENT OF TAXES.  THE BORROWER SHALL PAY AND DISCHARGE OR CAUSE
TO BE PAID AND DISCHARGED ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED ON IT OR ON ITS INCOME OR PROFITS OR ON ANY OF ITS
MATERIAL PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES ATTACH THERETO, EXCEPT
THAT IT WILL NOT BE REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY,
THE PAYMENT OF WHICH IS BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, SO LONG AS NONE OF THE VESSELS HAVE BEEN ATTACHED OR ARRESTED, OR,
IF ATTACHED OR ARRESTED,  SUCH ATTACHMENT OR ARREST HAS BEEN FULLY BONDED AND
FULLY LIFTED, PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY SUCH
TAX, ASSESSMENT, CHARGE, CLAIM OR ACCOUNT WHICH (I)(1) IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS WHICH WILL PREVENT THE FORFEITURE OR SALE
OF ANY PROPERTY OR ANY MATERIAL INTERFERENCE WITH THE USE THEREOF BY SUCH
PERSON, AND (2) HAS BEEN ADEQUATELY RESERVED AGAINST IN ACCORDANCE WITH GAAP OR
(II) IF NOT SO PAID, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(G)           COMPLIANCE WITH RULES AND REGULATIONS.  THE BORROWER SHALL COMPLY
IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS OF ANY COURT, GOVERNMENTAL BODY OR REGULATORY AGENCY
HAVING JURISDICTION OVER IT OR ITS PROPERTY, EXCEPT WHERE (I) THE FAILURE TO SO
COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND
(II) SUCH LAWS, RULES, REGULATIONS OR ORDERS ARE BEING CONTESTED IN GOOD FAITH

 

24

--------------------------------------------------------------------------------


 


AND BY APPROPRIATE PROCEEDINGS AND ITS FAILURE TO COMPLY WITH THE SAME WILL NOT
RESULT IN LOSS, SALE OR FORFEITURE OF ANY OF THE VESSELS.


 


(H)           COLLECTION ACCOUNT.  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, THE BORROWER SHALL, AT THE WRITTEN REQUEST
OF THE LENDER, EITHER (I) DIRECT ALL EARNINGS OR OTHER PAYMENTS UNDER THE
ASSIGNMENT OF EARNINGS OR THE ASSIGNMENT OF INSURANCES TO BE MADE DIRECTLY TO
THE LENDER, OR (II) MAINTAIN WITH A DEPOSITORY SELECTED BY THE LENDER A SEPARATE
ACCOUNT (THE “COLLECTION ACCOUNT”) INTO WHICH THE BORROWER SHALL DEPOSIT, OR
CAUSE TO BE DEPOSITED, AS PROVIDED THEREIN ALL SUCH EARNINGS AND PAYMENTS.  SUCH
ACCOUNT SHALL BE ASSIGNED TO THE LENDER PURSUANT TO DOCUMENTATION REASONABLY
SATISFACTORY TO THE LENDER.


 


(I)            VESSELS.  THE BORROWER WILL AT ALL TIMES AND WITHOUT COST OR
EXPENSE TO THE LENDER MAINTAIN AND PRESERVE, OR CAUSE TO BE MAINTAINED AND
PRESERVED, THE VESSELS IN GOOD RUNNING ORDER AND REPAIR (ORDINARY WEAR AND TEAR
ALONE EXCEPTED), SO THAT THE VESSELS SHALL BE, IN SO FAR AS DUE DILI­GENCE CAN
MAKE THEM SO, TIGHT, STAUNCH, STRONG AND WELL AND SUFFICIENTLY TACKLED,
APPARELLED, FURNISHED, EQUIPPED AND IN ALL MATERIAL RESPECTS SEAWORTHY; AND IF
CLASSED, WILL KEEP THE VESSELS OR CAUSE THEM TO BE KEPT, IN SUCH CONDITION AS
WILL ENTITLE THEM TO THE APPLICABLE CLASSIFICATION AS DETERMINED BY THE BORROWER
IN ITS GOOD FAITH JUDGMENT IN AMERICAN BUREAU OF SHIPPING OR OTHER
CLASSIFICATION SOCIETY OF LIKE STANDING, AND, IF ANY VESSEL IS CLASSED, ANNUALLY
WILL FURNISH TO THE LENDER A CERTIFICATE BY SUCH CLASSI­FI­CATION SOCIETY OR
SOCIETIES THAT SUCH CLASSIFICATION IS MAINTAINED.  THE VESSELS SHALL, AND THE
BORROWER COVENANTS THAT IT WILL, AT ALL TIMES COMPLY IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE LAWS, TREATIES AND CONVENTIONS OF THE COUNTRY OF EACH
VESSEL’S REGISTRY AND RULES AND REGULATIONS ISSUED THEREUNDER, AND SHALL HAVE ON
BOARD AS AND WHEN REQUIRED THEREBY VALID CERTIFICATES SHOWING COMPLIANCE
THEREWITH.  THE BORROWER WILL CAUSE THE VESSELS TO BE DRYDOCKED IN ACCORDANCE
WITH ANY APPLICABLE CLASS REQUIREMENTS.  THE BORROWER SHALL ENDEAVOR TO GIVE THE
LENDER FIVE (5) BUSINESS DAYS’ PRIOR TELEFAX NOTICE OF DRYDOCKING OF ANY OF THE
VESSELS SO AS TO AFFORD THE LENDER THE OPPORTUNITY TO BE PRESENT.  THE BORROWER
SHALL NOT MAKE, OR PERMIT TO BE MADE, ANY SUBSTANTIAL CHANGE IN THE STRUCTURE,
TYPE AND SPEED OF ANY OF THE VESSELS OR CHANGE IN ANY OF THEIR RIGS, WHICH MIGHT
RESULT IN A DECREASE OR REDUCTION IN THE VALUE OR UTILITY OF THE VESSELS (A
“VESSEL CHANGE”) WITHOUT FIRST RECEIVING THE WRITTEN APPROVAL THEREOF BY THE
LENDER.  THE BORROWER SHALL NOTIFY THE LENDER OF ANY SUCH VESSEL CHANGE TO BE
MADE IN THE STRUCTURE, TYPE AND SPEED OF THE VESSELS OR IN ANY OF THEIR RIGS.


 


(J)            INSPECTIONS; LOGS AND RECORDS.  AT ALL REASONABLE TIMES, THE
BORROWER SHALL AFFORD THE LENDER AND ITS AUTHORIZED REPRESENTATIVES REASONABLE
ACCESS TO THE VESSELS FOR THE PURPOSE OF INSPECTING THE SAME AND THEIR PAPERS
AND, AT THE REASONABLE REQUEST OF THE LENDER, THE BORROWER WILL DELIVER FOR
INSPECTION COPIES OF ANY AND ALL MATERIAL DOCUMENTS RELATING TO THE VESSELS,
WHETHER ON BOARD OR NOT SUBJECT TO THE LENDER’S AGREEMENT TO THE CONFIDENTIALITY
PROVISIONS SET FORTH HEREIN; PROVIDED, HOWEVER, THAT PRIOR TO AN EVENT OF
DEFAULT, THE LENDER SHALL CONDUCT AN INSPECTION NOT MORE THAN TWICE ANNUALLY AT
THE EXPENSE OF THE LENDER, DURING NORMAL BUSINESS HOURS WITH MINIMAL DISRUPTION
OF THE BORROWER’S BUSINESS AND AFTER GIVING REASONABLE PRIOR WRITTEN NOTICE.  IF
UPON SUCH INSPECTION THE LENDER SHALL DISCOVER THAT ANY OF THE VESSELS IS IN A
CONDITION THAT VIOLATES IN ANY RESPECT THE REQUIREMENTS OF SECTION 5.2(I) ABOVE,
THE LENDER SHALL HAVE THE RIGHT TO CALL FOR THE DRYDOCKING AND REPAIR THEREOF
WITHIN NINETY (90) DAYS AFTER THE COMPLETION OF THE CURRENT PROJECT FOR WHICH
SUCH VESSEL IS EMPLOYED AND AT THE SOLE COST AND EXPENSE OF THE BORROWER.  THE
BORROWER SHALL ALSO PERMIT THE LENDER AND ITS REPRESENTATIVES FROM

 

25

--------------------------------------------------------------------------------


 


TIME TO TIME, TO VISIT AND INSPECT ITS PROPERTIES; INSPECT, AUDIT AND MAKE
EXTRACTS FROM ITS BOOKS, RECORDS AND FILES, INCLUDING, BUT NOT LIMITED TO,
MANAGEMENT LETTERS PREPARED BY ITS AUDITORS; AND DISCUSS WITH ITS PRINCIPAL
OFFICERS, AND ITS INDEPENDENT ACCOUNTANTS, ITS BUSINESS, ASSETS, LIABILITIES,
FINANCIAL CONDITION AND RESULTS OF OPERATIONS; PROVIDED, HOWEVER, THAT PRIOR TO
AN EVENT OF DEFAULT, THE LENDER SHALL CONDUCT AN INSPECTION OR AUDIT, VISIT OR
INSPECTION NOT MORE THAN TWICE ANNUALLY AT THE EXPENSE OF THE LENDER, DURING
NORMAL BUSINESS HOURS WITH MINIMAL DISRUPTION OF THE BORROWER’S BUSINESS AND
AFTER GIVING REASONABLE PRIOR WRITTEN NOTICE.  NOTWITHSTANDING THE FOREGOING,
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER THE
SENIOR CREDIT FACILITY, WHETHER OR NOT AN EVENT OF DEFAULT SHALL THEN BE
CONTINUING HEREUNDER, THE LENDER SHALL HAVE THE ADDITIONAL RIGHT TO INSPECT THE
VESSELS AT ANY TIME AND FROM TIME TO TIME DURING NORMAL BUSINESS HOURS WITH
MINIMAL DISRUPTION OF THE BORROWER’S BUSINESS AND AFTER GIVING REASONABLE PRIOR
WRITTEN NOTICE, WHICH INSPECTION RIGHTS SHALL NOT COUNT AGAINST THE TWICE ANNUAL
INSPECTION RIGHTS DESCRIBED ABOVE.


 


(K)           LITIGATION.  THE BORROWER SHALL PROMPTLY INFORM THE LENDER OF ANY
PENDING, OR THREAT IN WRITING OF, LITIGATION INVOLVING IT, WHERE THE AMOUNT
CLAIMED, TOGETHER WITH ALL OTHER CLAIMS THEN PENDING OR THREATENED, EXCEEDS
$10,000,000, AND OF ANY OTHER EVENT, CONDITION OR OCCURRENCE WHICH, TO THE BEST
OF ITS KNOWLEDGE AND BELIEF, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(L)            INSURANCE.  AT ALL TIMES DURING THE TERM HEREOF, THE BORROWER
SHALL OBTAIN AND KEEP EACH VESSEL INSURED AGAINST THE RISKS INDICATED BELOW:


 

(i)            marine hull insurance on full conditions as per Institute Time
Clauses Hull (1/10/83) or American Institute Hull Clauses (June 2, 1977) or
other conditions approved by the Lender,  insuring each of the Vessels against
the usual risks, and for all Vessels taken together for an agreed aggregate
value of not less than 110% of the outstanding principal balance of the Loan and
in all events not less, for each Vessel, than the fair market value of such
Vessel as shown in the Initial Appraisal Report;

 

(ii)           full protection and indemnity cover on terms and conditions as
per the rules of a protection and indemnity club that is a member of the
International Group of Protection and Indemnity Associations, or equivalent
cover acceptable to the Lender, providing for liability cover in an amount at
least equal to $50,000,000 for any one accident or occurrence;

 

(iii)          to the extent not already included above, insurance against
liability for pollution, spillage or leakage emanating from the Vessels in an
amount at least equal to $50,000,000 for any one accident or occurrence or such
other amount as the Lender may agree;

 

(iv)          when located in areas normally considered by insurance brokers and
underwriters to involve war-like or hostile areas, war risk insurance, which
shall be maintained in the broadest forms generally available in the United
States, London, European or Japanese markets, and shall include coverage for war
risk hull and machinery, war risk protection and indemnity, confiscation,
expropriation, and piracy.  Such insurance shall be in a total amount for the
aggregate of the Vessels of not less than

 

26

--------------------------------------------------------------------------------


 

110% of the outstanding principal balance of the Loan and in all events not less
than, for each Vessel, the fair market value of such Vessel as shown in the
Initial Appraisal Report; and

 

(v)           to the extent not already included above, mortgagee’s interest
insurance, with a single limit at all times of not less than the outstanding
principal balance of the Loan plus accrued but unpaid interest due thereon.

 

All such insurance shall be provided by (i) the insurers listed on Schedule
5.2(l), (ii) insurers that have an A.M. Best policy-holders rating of not less
than A, or if no such rating is applicable, having a quality comparable to those
rated A or better, or (iii) such other insurers as the Lender may reasonably
approve, and shall contain endorsements, in form and substance reasonably
satisfactory to the Lender, naming the Lender as loss payee with respect to the
casualty insurance which insures the Vessels and as an additional insured but
without any liability for premiums, calls or other assessments with respect to
each liability insurance policy.  Notwithstanding the foregoing, unless
otherwise required by the Lender by written notice to the underwriters (which
notice may only be given while an Event of Default is in existence), (i) any
loss under any insurance on the Vessels with respect to protection and indemnity
risks shall be paid directly to the Borrower to reimburse it for any loss,
damage or expense previously paid by it and covered by such insurance or to the
Person to whom any liability covered by such insurance has been incurred, and
(ii) in the case of any loss (other than a Total Loss) under any insurance with
respect to the Vessels involving any loss or damage to the Vessels, the
underwriters may, so long as they have not been notified that an Event of
Default has occurred and is continuing, pay directly for the repair,
replacement, salvage or other charges involved or, if the Borrower shall have
first repaired the damage or paid salvage or other charges, may pay the Borrower
as reimbursement therefor; provided, however, that if such damage involves a
loss in excess of 10% of the value of the affected Vessel as of the Closing Date
as established by the Initial Appraisal Report, the underwriters shall make such
payment directly to the Lender, which amount shall be distributed by the Lender
to the Borrower for application to repair or replace the Vessel, upon the
Lender’s receipt of evidence reasonably satisfactory to it of the completion of
such repairs or replacement.  The Borrower shall furnish to the Lender annually
certificates of insurance evidencing the insurance maintained in respect of the
Vessels.  Each insurer shall agree, by endorsement upon the policy or policies
issued by it, or by independent instrument furnished to the Lender, that (i) it
will give the Lender thirty (30) days’ prior written notice of the effective
date of any material alteration, cancellation or non-renewal of such policy or
policies; and (ii) the insurance as to the interest of any named loss payee
other than the Borrower shall not be invalidated by any actions, inactions,
breach of warranty or condition or neg­ligence of the Borrower with respect to
such policy or policies.

 

Upon the occurrence of:  (i) the actual or constructive total loss or
compromised, agreed or arranged total loss of any of the Vessels; or (ii) the
loss, theft or destruction of any of the Vessels or damage thereto to such
extent as shall make repair thereof uneconomical or shall render any of the
Vessels permanently unfit for normal use for any reason whatsoever; or (iii) the
requisition of title to or other compulsory acquisition of any of the Vessels
(otherwise than by requisition for hire); or (iv) the capture, seizure, arrest
or detention of any of the Vessels by any government or by persons acting or
purporting to act on behalf of any government (as established to the reasonable
satisfaction of the Lender); unless the Vessel(s) shall be released

 

27

--------------------------------------------------------------------------------


 

from such capture, seizure, arrest or detention within sixty (60) days after
such occurrence but in all events prior to the maturity of the Loan (any such
occurrence being herein referred to as a “Total Loss”) of any of the Vessels; or
(ii) upon the occurrence and during the continuance of an Event of Default, the
Lender may, by delivery of written notice to the Borrower, elect to apply all
insurance proceeds received by it toward prepayment of the Loan in accordance
with Section 2.1(e).

 

The Borrower shall be responsible for pursuing all claims under the insurances
indicated above, and take such actions as may be reasonably necessary to satisfy
all insurers’ inquiries.  The Borrower agrees that the Vessels shall be operated
within the confines of the cover provided by all insurances.  The Borrower
further agrees that it will not make, do, consent or agree to any act or
omission which would or could render any insurance covering the Vessels invalid,
void, voidable, or unenforceable or render any sum payable thereunder repayable
in whole or part.  The Borrower further covenants to make no changes regarding
the management of the Vessels which could invalidate or cause to be terminated
any of the insurance coverages required by the provisions of Section 5.02(l) of
this Agreement, in each case without either (i) the prior written consent of the
Lender or (ii) the delivery to the Lender prior to such change of management an
endorsement or endorsements to such policy or policies confirming that such
insurances will be unaffected by such change in management.

 


(M)          FINANCIAL RESPONSIBILITY.  THE BORROWER SHALL COMPLY WITH AND
SATISFY ALL OF THE PROVISIONS OF ANY APPLICABLE LAW, REGULATION, PROCLAMATION OR
ORDER CONCERNING FINANCIAL RESPONSI­BIL­ITY FOR LIABILITIES IMPOSED ON THE
BORROWER OR THE VESSELS WITH RESPECT TO POLLUTION INCLUDING, WITHOUT LIMITATION,
THE INTERNATIONAL CONVENTION OF MARITIME POLLUTION OF 1973, THE INTERNATIONAL
CONVENTION FOR THE SAFETY OF LIFE AT SEA OF 1974, THE U.S. WATER POLLUTION ACT,
AS AMENDED BY THE WATER POLLUTION CONTROL ACT AMENDMENT OF 1972, THE U.S. OIL
POLLUTION ACT OF 1990, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, AND WILL
MAINTAIN ALL CERTIFICATES OR OTHER EVIDENCE OF FINANCIAL RESPONSIBILITY AS MAY
BE REQUIRED BY ANY SUCH LAW, REGULATION, PROCLAMATION OR ORDER WITH RESPECT TO
THE TRADE WHICH THE VESSELS FROM TIME TO TIME ENGAGE IN AND THE CARGOES CARRIED
BY THEM, EXCEPT IN EACH CASE WHERE THE FAILURE TO SO COMPLY AND SATISFY OR
MAINTAIN COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(N)           INSOLVENCY.  THE BORROWER SHALL PROVIDE THE LENDER WITH WRITTEN
NOTICE OF THE COMMENCEMENT OF PROCEEDINGS BY OR AGAINST IT, UNDER THE APPLICABLE
BANKRUPTCY LAWS OR OTHER INSOLVENCY LAWS (AS NOW OR HEREAFTER IN EFFECT),
INVOLVING THE BORROWER, AS A DEBTOR.


 


(O)           BONDING AND COMPLIANCE WITH ERISA.  THE BORROWER SHALL MAINTAIN AT
ALL TIMES SUCH BONDING AS IS REQUIRED BY § 412 OF ERISA.  AS SOON AS PRACTICABLE
AND IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE BORROWER KNOWS OR HAS REASON
TO KNOW THAT, WITH RESPECT TO ANY PLAN DESCRIBED IN THE FIRST SENTENCE OF
SECTION 5.1(K), A “REPORTABLE EVENT”, OTHER THAN AN EVENT WITH RESPECT TO WHICH
THE NOTICE REQUIREMENTS HAVE BEEN WAIVED BY REGULATION, HAS OCCURRED, THE
BORROWER SHALL DELIVER TO THE LENDER A CERTIFICATE SIGNED BY ITS CHIEF FINANCIAL
OFFICER SETTING FORTH THE DETAILS OF SUCH “REPORTABLE EVENT.”  WITH RESPECT TO
ANY PLAN DESCRIBED IN THE FIRST SENTENCE OF SECTION 5.1(K) WHICH IS MAINTAINED
BY THE BORROWER OR TO WHICH THE BORROWER AND/OR ANY ERISA AFFILIATE CONTRIBUTES,
EITHER NOW OR IN THE FUTURE, NEITHER THE BORROWER NOR ANY ERISA AFFILIATE
SHALL:  (I) ENGAGE IN OR PERMIT ANY “PROHIBITED TRANSACTION” (AS DEFINED IN
ERISA § 406 OR CODE § 4975) TO OCCUR; (II) CAUSE ANY “ACCUMULATED FUNDING
DEFICIENCY” AS DEFINED IN ERISA § 302

 

28

--------------------------------------------------------------------------------


 


AND/OR CODE § 412; OR (III) TERMINATE ANY SUCH PLAN IN A MANNER THAT COULD
RESULT IN THE IMPOSITION OF A LIEN ON THE PROPERTY OF THE BORROWER PURSUANT TO
ERISA § 4068; PROVIDED, HOWEVER, THE EXISTENCE OF ANY SUCH PROHIBITED
TRANSACTION SHALL NOT BE AN EVENT OF DEFAULT IF IT DOES NOT HAVE A MATERIAL
ADVERSE EFFECT.  WITH RESPECT TO ANY PLAN DESCRIBED IN THE SECOND SENTENCE OF
SECTION 5.1(K) WHICH IS MAINTAINED BY THE BORROWER OR TO WHICH THE BORROWER
AND/OR ANY ERISA AFFILIATE CONTRIBUTES, EITHER NOW OR IN THE FUTURE, (I) NEITHER
THE BORROWER NOR ANY ERISA AFFILIATE SHALL (1) FAIL TO PAY ANY REQUIRED PAYMENT
TO ANY SUCH PLAN OR (2) INCUR A COMPLETE OR PARTIAL WITHDRAWAL WITH RESPECT TO
ANY SUCH PLAN WITHIN THE MEANING OF ERISA § 4203 AND 4205, IF FAILURE TO ACT OR
ACTS COULD REASONABLY BE EXPECT TO HAVE A MATERIAL ADVERSE EFFECT; AND (II)
WITHIN FIFTEEN (15) DAYS AFTER NOTICE IS RECEIVED BY THE BORROWER OR ANY ERISA
AFFILIATE THAT ANY SUCH PLAN HAS BEEN OR SHALL BE PLACED IN “REORGANIZATION”
WITHIN THE MEANING OF ERISA § 4241, WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN LIABILITY TO THE BORROWER IN EXCESS OF $10,000,000, THE BORROWER SHALL NOTIFY
THE LENDER TO THAT EFFECT.  UPON THE LENDER’S REQUEST, THE BORROWER SHALL
DELIVER, OR CAUSE TO BE DELIVERED, TO THE LENDER A COPY OF THE MOST RECENT
ACTUARIAL REPORT, FINANCIAL STATEMENTS AND ANNUAL REPORT COMPLETED WITH RESPECT
TO ANY PLAN WHICH IS A “DEFINED BENEFIT PLAN,” AS DEFINED IN ERISA § 3(35), TO
WHICH THE BORROWER CONTRIBUTES, OTHER THAN A MULTIEMPLOYER PLAN.


 


(P)           ENVIRONMENTAL.  THE BORROWER SHALL ADVISE THE LENDER IN WRITING,
PROMPTLY UPON BECOMING AWARE OF ANY OF THE FOLLOWING WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITIES OR EXPENSES OF THE GUARANTOR OR THE BORROWER
IN EXCESS OF $10,000,000 IN THE AGGREGATE:  (I) ANY AND ALL ENFORCEMENT,
CLEANUP, REMEDIAL, REMOVAL OR OTHER GOVERNMENTAL OR REGULATORY ACTIONS
INSTITUTED, COMPLETED OR THREATENED PURSUANT TO ANY APPLICABLE FEDERAL, STATE OR
LOCAL LAWS, ORDINANCES OR REGULATIONS RELATING TO ANY HAZARDOUS MATERIALS
AFFECTING THE BORROWER’S BUSINESS OPERATIONS; (II) ALL CLAIMS MADE OR THREATENED
BY ANY THIRD PARTY AGAINST THE BORROWER RELATING TO DAMAGES, CONTRIBUTION, COST
RECOVERY, COMPENSATION, LOSS OR INJURY RESULTING FROM ANY HAZARDOUS MATERIALS;
AND (III) ANY REMEDIAL ACTION TAKEN BY THE BORROWER WITH RESPECT TO THE
BORROWER’S BUSINESS OPERATIONS.


 


(Q)           ASSIGNMENT OF CHARTERS.  WITHIN TEN (10) BUSINESS DAYS OF THE DATE
ON WHICH THE BORROWER ENTERS INTO ANY CHARTER FOR THE USE, OPERATION OR
EMPLOYMENT OF ANY VESSEL (INCLUDING RENEWALS AND EXTENSIONS THEREOF) HAVING A
DURATION OF NINE (9) MONTHS OR MORE (OTHER THAN CHARTERS ENTERED INTO IN
CONNECTION WITH WORK BEING PERFORMED ON BONDED PROJECTS) (THE “GE CHARTERS”),
THE BORROWER SHALL PROVIDE THE LENDER WITH A COPY OF SUCH CHARTER, INCLUDING ALL
AMENDMENTS AND ADDITIONS THERETO, WHICH SHALL SET OUT, INTER ALIA, THE NAME AND
ADDRESS OF THE CHARTERER.  IN ADDITION, IF REQUESTED BY THE LENDER, THE BORROWER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE CHARTERER TO EXECUTE AND
DELIVER TO THE LENDER A CONSENT, ACKNOWLEDGING ITS CONSENT TO THE PRIOR
ASSIGNMENT AND AGREEING UPON RECEIPT OF WRITTEN NOTICE FROM THE LENDER THAT AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO MAKE ALL PAYMENTS OF CHARTER
HIRE AND OTHER AMOUNTS DIRECTLY TO THE LENDER.


 


(R)            FINANCIAL COVENANTS.  THE BORROWER COVENANTS AND AGREES THAT SO
LONG AS ANY OF THE OBLIGATIONS (OTHER THAN CONTINGENT OBLIGATIONS HEREUNDER FOR
WHICH NO CLAIM HAS BEEN OR IS REASONABLY EXPECTED TO BE MADE) REMAIN
OUTSTANDING:


 

(I)            CAPITAL EXPENDITURES.  THE GUARANTOR AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT MAKE OR PERMIT CAPITAL EXPENDITURES (OTHER THAN PERMITTED
BUSINESS

 

29

--------------------------------------------------------------------------------


 

ACQUISITIONS) IN AN AGGREGATE AMOUNT IN EXCESS OF $22,000,000 DURING ANY FISCAL
YEAR COMMENCING WITH FISCAL YEAR 2004 (WITH RESPECT TO ANY SUCH FISCAL YEAR, THE
“BASE CAPITAL EXPENDITURE AMOUNT”); PROVIDED, HOWEVER, THAT THE BASE CAPITAL
EXPENDITURE AMOUNT FOR ANY FISCAL YEAR AFTER FISCAL YEAR 2004 MAY BE INCREASED
BY (A) AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (I) THE BASE CAPITAL
EXPENDITURE AMOUNT FOR THE IMMEDIATELY PRECEDING FISCAL YEAR, OVER (II) THE
ACTUAL AMOUNT OF CAPITAL EXPENDITURES MADE BY THE GUARANTOR AND ITS SUBSIDIARIES
DURING SUCH IMMEDIATELY PRECEDING FISCAL YEAR; PLUS (B) THE AMOUNT OF CAPITAL
EXPENDITURES PERMITTED IN THE IMMEDIATELY SUCCEEDING FISCAL YEAR (PROVIDED THAT
THE BASE CAPITAL EXPENDITURE AMOUNT FOR SUCH SUCCEEDING FISCAL YEAR SHALL BE
REDUCED BY THE AMOUNT OF ANY INCREASE PURSUANT TO THIS CLAUSE (B); AND PROVIDED,
FURTHER, THAT IN NO EVENT SHALL THE AMOUNT OF CAPITAL EXPENDITURES MADE BY THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES IN ANY FISCAL YEAR EXCEED
$26,000,000).  THE GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES SHALL NOT MAKE
PERMITTED BUSINESS ACQUISITIONS EXCEPT TO THE EXTENT THAT THE AGGREGATE
CONSIDERATION PAID (INCLUDING THE ASSUMPTION OF DEBT AND THE FAIR MARKET VALUE
OF ANY NON-CASH CONSIDERATION) TO MAKE ALL PERMITTED BUSINESS ACQUISITIONS
CONSUMMATED AFTER THE CLOSING DATE DOES NOT EXCEED $20,000,000.

 

(II)           MAXIMUM TOTAL LEVERAGE.  THE GUARANTOR AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “TOTAL LEVERAGE RATIO”) OF (I) THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF TOTAL FUNDED DEBT AS OF THE LAST DAY OF ANY
FISCAL QUARTER ENDING DURING THE PERIODS DESCRIBED BELOW TO (II) ADJUSTED
CONSOLIDATED EBITDA FOR THE FOUR (4) CONSECUTIVE FISCAL QUARTER PERIOD ENDING AS
OF SUCH DATE, TO EXCEED THE CORRESPONDING RATIO SET FORTH BELOW OPPOSITE SUCH
PERIOD:

 

Period

 

Ratio

 

 

 

January 1, 2004 through and including December 31, 2004

 

5.75 to 1.00

 

 

 

January 1, 2005 through and including December 31, 2005

 

5.50 to 1.00

 

 

 

January 1, 2006 through and including December 31, 2006

 

5.00 to 1.00

 

 

 

January 1, 2007 through and including December 31, 2007

 

4.75 to 1.00

 

 

 

January 1, 2008 through and including December 31, 2008

 

4.50 to 1.00

 

 

 

January 1, 2009 through and including December 31, 2009

 

4.00 to 1.00

 

 

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 

(III)          MAXIMUM SENIOR LEVERAGE.  THE GUARANTOR AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “SENIOR LEVERAGE RATIO”) OF (I) THE
AGGREGATE UNPAID

 

30

--------------------------------------------------------------------------------


 

PRINCIPAL AMOUNT OF SENIOR DEBT AS OF THE LAST DAY OF ANY FISCAL QUARTER ENDING
DURING THE PERIODS DESCRIBED BELOW TO (II) ADJUSTED CONSOLIDATED EBITDA FOR THE
FOUR (4) CONSECUTIVE FISCAL QUARTER PERIOD ENDING AS OF SUCH DATE, TO EXCEED THE
CORRESPONDING RATIO SET FORTH BELOW OPPOSITE SUCH PERIOD:

 

Period

 

Ratio

 

 

 

January 1, 2004 through and including December 31, 2004

 

2.50 to 1.00

 

 

 

January 1, 2005 through and including December 31, 2005

 

2.25 to 1.00

 

 

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

 

 

January 1, 2007 through and including December 31, 2007

 

1.75 to 1.00

 

 

 

January 1, 2008 through and including December 31, 2008

 

1.50 to 1.00

 

 

 

January 1, 2009 and thereafter

 

1.25 to 1.00

 

(IV)          INTEREST COVERAGE RATIO.  THE GUARANTOR AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO OF (I) ADJUSTED CONSOLIDATED EBITDA FOR
ANY FOUR (4) CONSECUTIVE FISCAL QUARTER PERIOD ENDING AS OF THE LAST DAY OF ANY
FISCAL QUARTER ENDING DURING THE PERIOD DESCRIBED BELOW TO (II) INTEREST
EXPENSE, IN EACH CASE FOR THE FOUR (4) CONSECUTIVE FISCAL QUARTER PERIOD ENDING
AS OF SUCH DATE, TO BE LESS THAN THE CORRESPONDING RATIO SET FORTH BELOW
OPPOSITE SUCH PERIOD:

 

Period

 

Ratio

 

 

 

January 1, 2004 through and including December 31, 2004

 

1.75 to 1.00

 

 

 

January 1, 2005 through and including December 31, 2005

 

2.00 to 1.00

 

 

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

 

 

January 1, 2007 through and including December 31, 2008

 

2.25 to 1.00

 

 

 

January 1, 2009 and thereafter

 

2.50 to 1.00

 

31

--------------------------------------------------------------------------------


 


SECTION 5.3.            NEGATIVE COVENANTS.


 

The Borrower covenants and agrees that so long as any of the Obligations (other
than contingent obligations hereunder for which no claim has been or is
reasonably expected to be made) remain outstanding, the Borrower shall not:

 


(A)           LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON THE
COLLATERAL EXCEPT LIENS IN FAVOR OF THE LENDER AND PERMITTED LIENS.


 


(B)           JURISDICTION OF INCORPORATION; PLACE OF BUSINESS.  CHANGE ITS
JURISDICTION OF INCORPORATION OR THE LOCATION OF ITS PRINCIPAL PLACE OF BUSINESS
FROM THAT SET FORTH IN SECTION 7.2 WITHOUT GIVING THE LENDER AT LEAST FIFTEEN
(15) BUSINESS DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGE AND SETTING FORTH IN
DETAIL THE NEW JURISDICTION OF INCORPORATION AND/OR COMPLETE ADDRESS OF SUCH NEW
PLACE OF BUSINESS, AND IN FURTHERANCE THEREOF, THE LENDER IS AUTHORIZED TO
AUTHENTICATE AND FILE UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, AMENDMENTS
OR CONTINUATION STATEMENTS IN SUCH JURISDICTION OR JURISDICTIONS AS THE LENDER
SHALL DEEM REASONABLY NECESSARY OR APPROPRIATE.


 


(C)           ASSIGNMENTS.  ASSIGN TO ANY PERSON OTHER THAN THE LENDER ANY OF GE
CHARTERS OR ANY OF THE INSURANCES (OTHER THAN LIABILITY AND PROTECTION AND
INDEMNITY INSURANCE) IN RESPECT OF THE VESSELS.


 


(D)           SALE OF CAPITAL STOCK OR ASSETS OF THE BORROWER; MERGE.  SELL ALL
OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF THE BORROWER OR MERGE
INTO OR CONSOLIDATE WITH ANY OTHER PERSON, EXCEPT THE FOLLOWING SHALL BE
PERMITTED:


 

(1)           any Subsidiary of the Borrower may liquidate or dissolve
voluntarily into, and may merge with and into, the Borrower, and the assets or
stock of any of the Borrower’s Subsidiaries may be purchased or otherwise
acquired by the Borrower, as the case may be; or

 

(2)           Permitted Business Acquisitions.

 


(E)           FLAG.  CHANGE THE FLAG OF ANY VESSEL.


 


(F)            CONDUCT OF BUSINESS.  ENGAGE IN ANY BUSINESS OTHER THAN (I) THE
BUSINESSES OF DREDGING, AGGREGATE MINING AND SUPPLY, TOWING SERVICES, MARINE
CONSTRUCTION, DREDGING RECLAMATION ACTIVITIES AND DEMOLITIONS, AND COMMERCIAL
AND INDUSTRIAL DEMOLITION AND (II) ANY BUSINESSES REASONABLY RELATED,
COMPLIMENTARY OR INCIDENTAL THERETO.


 


(G)           CHANGE OF CONTROL.  ALLOW TO OCCUR ANY CHANGE OF CONTROL, EXCEPT
THAT THE PROPOSED SALE OR MERGER (THE “SALE”) OF THE GUARANTOR, WHICH IS
EXPECTED TO OCCUR PRIOR TO MARCH 15, 2004, SHALL BE PERMITTED, PROVIDED THAT THE
FOLLOWING CONDITIONS ARE MET (IMMEDIATELY AFTER GIVING EFFECT TO THE SALE, AND
TREATING SUCH SALE AS HAVING OCCURRED ON THE LAST DAY OF THE IMMEDIATELY
PRECEDING FISCAL QUARTER OF THE BORROWER):


 

(I)            THE GUARANTOR AND THE BORROWER AND THEIR CONSOLIDATED
SUBSIDIARIES SHALL HAVE A RATIO OF TOTAL FUNDED DEBT TO EBITDA (CALCULATED ON A
ROLLING 12 MONTH BASIS THROUGH THE END OF THE THEN MOST RECENT FISCAL QUARTER OF
THE BORROWER AND THE GUARANTOR) OF LESS THAN OR EQUAL TO 4.25 TO 1.0;

 

(II)           THE GUARANTOR AND THE BORROWER AND THEIR CONSOLIDATED
SUBSIDIARIES

 

32

--------------------------------------------------------------------------------


 

SHALL HAVE NO SENIOR DEBT, OTHER THAN (A) THE SENIOR CREDIT FACILITY, (B) THE
LOAN, AND (C) NOT MORE THAN $10,000,000 OF OTHER SENIOR DEBT; AND

 

(III)            THE GUARANTOR AND THE BORROWER AND THEIR CONSOLIDATED
SUBSIDIARIES SHALL HAVE A RATIO OF SENIOR DEBT TO EBITDA (CALCULATED ON A
ROLLING 12 MONTH BASIS THROUGH THE END OF THE THEN MOST RECENT FISCAL QUARTER OF
THE BORROWER AND THE GUARANTOR) LESS THAN OR EQUAL TO 1.8 TO 1.0.

 


(H)           OPERATION OF VESSELS OUTSIDE U.S. TERRITORIAL WATERS. THE BORROWER
SHALL NOT OPERATE ANY OF THE VESSELS OUTSIDE THE TERRITORIAL WATERS OF THE
UNITED STATES, WITHOUT THE LENDER’S PRIOR WRITTEN CONSENT; PROVIDED, HOWEVER,
THAT IF THE BORROWER REQUESTS SUCH CONSENT AND THE LENDER DOES NOT SO CONSENT,
SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER
SHALL HAVE THE RIGHT TO HAVE THE LENDER’S LIEN ON THE SUBJECT VESSEL RELEASED BY
MAKING A VOLUNTARY PREPAYMENT ON THE LOAN IN AN AMOUNT DETERMINED BY MULTIPLYING
THE REMAINING UNPAID PRINCIPAL BALANCE OF THE LOAN BY THE APPLICABLE PERCENTAGE
FOR THE SUBJECT VESSEL.  PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, UPON THE LENDER’S RECEIPT OF SUCH PREPAYMENT, TOGETHER WITH ANY
APPLICABLE PREPAYMENT PREMIUM, BREAKAGE FEES, IF ANY, AND ALL OTHER SUMS DUE IN
CONNECTION THEREWITH, THE LENDER SHALL RELEASE SUCH VESSEL FROM THE LIEN OF ITS
FLEET MORTGAGE AND ALL OTHER LOAN DOCUMENTS.  THE LENDER AGREES TO EXECUTE AND
DELIVER TO THE BORROWER ANY INSTRUMENT, AGREEMENT OR RELEASE DOCUMENT NECESSARY
TO EFFECT SUCH RELEASE OF LIENS, AND TO TAKE SUCH OTHER ACTIONS AS SHALL BE
REASONABLY NECESSARY TO RELEASE THE LIENS REQUIRED TO BE RELEASED UNDER THIS
SECTION 5.3(H) PROMPTLY UPON THE REASONABLE REQUEST AND AT THE SOLE COST AND
EXPENSE OF THE BORROWER.


 


ARTICLE 6


 


EVENTS OF DEFAULT; REMEDIES


 

Section 6.1.            Events of Default, Acceleration.  If any of the
following events (each an “Event of Default” and collectively “Events of
Default”) shall occur and be continuing:

 


(A)           THE BORROWER SHALL FAIL TO PAY ON THE DATE WHEN DUE (I) ANY
INSTALLMENT OF PRINCIPAL DUE ON THE LOAN OR (II) ANY INTEREST DUE ON THE LOAN OR
ANY OTHER AMOUNT PAYABLE PURSUANT TO SECTION 2.3, 2.4(D) OR 7.6(A) AND SUCH
FAILURE SHALL CONTINUE FOR THREE (3) BUSINESS DAYS; OR


 


(B)           THE BORROWER DEFAULTS IN THE DUE AND PUNCTUAL PERFORMANCE AND
OBSERVANCE OF ANY PROVISION OF SECTION 5.2(B), (E), (F), (H), (L), (N) (O) AND
(R) AND SECTION 5.3; OR


 


(C)           THE BORROWER OR THE GUARANTOR FAILS TO PERFORM OR OBSERVE, OR
CAUSE TO BE PERFORMED OR OBSERVED, ANY TERM, COVENANT OR AGREEMENT CONTAINED IN
THE LOAN DOCUMENTS OR ANY CERTIFICATE DELIVERED PURSUANT THERETO WHICH IS NOT
SPECIFICALLY REFERENCED IN THIS SECTION 6.1 AND SUCH FAILURE SHALL CONTINUE FOR
A PERIOD OF THIRTY (30) DAYS AFTER THE GIVING OF WRITTEN NOTICE THEREOF BY THE
LENDER TO THE BORROWER; OR


 


(D)           ANY REPRESENTATION OR WARRANTY MADE BY THE BORROWER OR THE
GUARANTOR HEREUNDER OR BY THE BORROWER IN ANY OF THE OTHER LOAN DOCUMENTS SHALL
PROVE TO HAVE BEEN INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT ON THE DATE
WHEN MADE; OR

 

33

--------------------------------------------------------------------------------


 

(e)           (i)            the Borrower or the Guarantor shall fail to pay any
Debt in an aggregate principal amount in excess of $1,000,000 at its final
scheduled maturity date; or

 

(ii)           any breach, default or event of default shall occur under any
instrument, agreement or indenture pertaining to any Debt referred to in clause
(i) above, if the effect thereof, after giving effect to any applicable grace or
cure period, is to accelerate the maturity of such Debt or cause such Debt to be
declared due and payable or required to be prepaid (other than by a regularly
scheduled required prepayment), repurchased or redeemed prior to the originally
stated maturity thereof; or

 

(f)            one or more final judgments for the payment of money in the
aggregate in excess of $10,000,000 (to the extent not covered by insurance)
entered by a court of competent jurisdiction against the Borrower or the
Guarantor shall remain undischarged, unpaid, unvacated, unbonded or unstayed for
a period of thirty (30) days from the date of its entry, or there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(g)           the Borrower or the Guarantor shall (i) apply for or consent to
the appointment of or the taking possession by a receiver, trustee, liquidator,
assignee, custodian, sequestrator or the like of itself or substantially all of
its property, (ii) admit in writing its inability to pay its debts generally,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under the bankruptcy laws of any jurisdiction, (v) file a
petition or answer seeking reorganization or an arrangement with creditors or to
take advantage of any insolvency law or an answer admitting the material
allegations of a petition filed against it in any bankruptcy, reorganization or
insolvency proceeding or (vi) take corporate action or other action for the
purpose of effecting any of the foregoing; or

 

(h)           an order, judgment, or decree shall be entered in any involuntary
case with or without the application, approval or consent of the Borrower or the
Guarantor, by a court or governmental agency of competent jurisdiction, granting
relief under or approving a petition seeking reorganization, or appointing a
receiver, trustee, liquidator assignee, custodian, sequestrator or the like of
the Borrower or the Guarantor, or of its property and such order, judgment or
decree shall continue unstayed and in effect for a period of sixty (60)
consecutive days; or

 

(i)            for any reason, the Lender fails to hold a perfected first
preferred mortgage on the Vessels (other than in accordance with the terms
hereof or thereof); or

 

(j)            an event of default shall occur and be continuing under any of
the other Loan Documents and all grace or cure periods, if any, with respect
thereto shall have expired; or

 

(k)                                  the Borrower ceases operations or is
dissolved;

 

(l)            any notice shall have been issued by the United States Coast
Guard to the effect that any Vessel subject to the Fleet Mortgage is subject to
deletion from registry or the

 

34

--------------------------------------------------------------------------------


 

Certificate of Documentation for any such Vessel or the endorsement noted
thereon is subject to revocation or cancellation, for any reason whatsoever and
such notice is not appealed or challenged by appropriate legal action within
thirty (30) days of the Borrower’s receipt thereof or such other period of times
as may be permitted by law, or any Vessel subject to the Fleet Mortgage is
deleted from registry or the Certificate of Documentation for any such Vessel or
the endorsement noted thereon is revoked or cancelled;

 

then, and in any such event (A) the Lender may declare the Loan to be in
Default, (B) upon written notice to the Borrower, the Lender may declare all of
the Borrower’s Obligations to the Lender hereunder, together with accrued
interest to the date of payment to be, and the same shall forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which the Borrower hereby waives, and (C) the Lender may
exercise all other remedies available to it under any Loan Document or any
applicable law; provided, however, if a default occurs under subparts (g) and
(h) of this Section 6.1, no such declaration or notice shall be necessary and
subpart (A), (B), and (C) hereof shall operate as if such declaration and notice
had been made.

 

The rights and remedies of the Lender hereunder and under any documents or
instruments executed pursuant hereto are cumulative, and recourse to one or more
rights or remedies shall not constitute a waiver of the others or an election of
remedies.  It is mutually agreed that commercial reasonableness and good faith
require the giving of no more than ten (10) Business Days’ prior written notice
of the time and place of any public sale of any Collateral or of the time after
which any private sale or any other intended disposition thereof is to be made,
and at any such public or private sale, subject to limitations of law, the
Lender, its agents and/or nominees, may purchase the Collateral.  If the net
proceeds of any disposition of Collateral exceed the amount then due and owing,
whether by acceleration, at maturity or otherwise, or on demand, such excess
will be remitted to Borrower or whomsoever shall be legally entitled thereto. 
The Borrower shall remain liable for any deficiency remaining after disposition
of Collateral.

 

If the Borrower fails to perform or comply with any of its obligations contained
herein, the Lender shall have the right, but shall not be obligated, to effect
such performance or compliance and the Borrower, within ten (10) Business Days
from the date of demand, shall reimburse the Lender immediately for such sums so
expended, together with interest thereon at the Default Rate for the actual
number of days elapsed from date of payment by the Lender to the date on which
the Lender receives payment thereof from the Borrower.  Failure of the Borrower
to pay and promptly discharge the aforesaid debts and obligations shall
constitute an Event of Default under this Agreement, but the payment of the same
by the Lender shall not cure or constitute a waiver of such Event of Default. 
Upon the occurrence and during the continuance of an Event of Default, all
payments received by the Lender from or on behalf of the Borrower shall be
applied by the Lender to any installment(s) due and payable under the Note as
the Lender, in its sole discretion, may determine, without notice to or consent
of Borrower, the Borrower hereby expressly waives (to the extent permitted by
law) all rights to make or manifest any binding instruction upon the Lender as
to application of such pay­ments other than as provided herein.  Acceptance by
the Lender of partial payment(s) or performance by the Borrower or by any other
third party shall not be construed as a waiver of any Event of Default, nor
shall the same affect or in any way impair the rights and remedies of the Lender
hereunder.

 

35

--------------------------------------------------------------------------------


 

Section 6.2.            Additional Rights.  The Borrower hereby irrevocably
appoints the Lender as its attorney-in-fact (which power shall be deemed coupled
with an interest) to, following the occurrence and during the continuance of an
Event of Default execute, endorse and deliver any deed, conveyance, assignment
or other instrument in writing as may be required to vest in the Lender any
right, title or power which by the terms hereof are expressed to be conveyed to
or conferred upon the Lender, including any documents and checks or drafts
relating to or received in payment for any loss or damage under the policies of
insurance required by the provisions of Section 5.2(l) hereof, but only to the
extent that the same relates to the Collateral.

 

 


ARTICLE 7


 


MISCELLANEOUS


 

Section 7.1.            Amendments, etc.  No amendment or waiver of any
provision of this Agreement nor consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Lender and the Borrower and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

Section 7.2.            Notices, etc.  All notices and other communications
provided for hereunder shall be in writing and mailed, facsimile transmitted or
delivered as follows:

 

To the Borrower:

 

Great Lakes Dredge & Dock Company

 

 

2122 York Road

 

 

Oak Brook, Illinois 60521

 

 

Attn:

Deborah A. Wensel

 

 

 

Senior Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

Fax: (630) 574-2981

 

 

 

 

 

 

with a copy to:

 

Brian S. Hart

 

 

Winston & Strawn LLP

 

 

35 W. Wacker Drive

 

 

Chicago, Illinois 60601

 

 

Fax:  (312) 558-5700

 

36

--------------------------------------------------------------------------------


 

 

To the Lender:

 

General Electric Capital Corporation

 

 

500 West Monroe Street

 

 

Suite 2900

 

 

Chicago, Illinois  60661

 

 

Attn: Walter R. Schoultz

 

 

Facsimile: (312) 441-7395

 

 

 

with a copy to:

 

Patrick K. Cameron, Esq.

 

 

Ober, Kaler, Grimes & Shriver

 

 

120 E. Baltimore Street, 9th Floor

 

 

Baltimore, Maryland 21202

 

 

Fax:  (410) 547-0699

 

or to such other address as shall be designated by such party in a written
notice to the other party.  All such notices and communica­tions shall, when
mailed be sent by first class registered mail postage prepaid and be effective
three (3) calendar days after being deposited in the U.S. mails addressed as
aforesaid.  All notices sent by facsimile transmission shall be effective when
sent.  All other forms of written notice or other communication shall be
effective upon receipt.

 

Section 7.3.            Governing Law.  THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF SAID STATE,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS.

 

Section 7.4.            Service of Process and Consent to Jurisdiction; Waiver
of Venue.  Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the Federal and State courts located in the State of New York,
in any action brought under this Agreement, the Note, or any other Loan Document
and agrees that a summons and complaint commencing any action or proceeding in
such court shall be properly served if delivered personally or by registered
mail to such party at its address set forth in Section 7.2 above, or otherwise
served under the laws of the State of New York, and each party hereto hereby
waives any objection to venue and jurisdiction which the Borrower may now or
hereafter have.  Each party shall promptly notify the other party of any change
in such address.  Nothing herein shall affect the right of the Lender to serve
process in any other matter prescribed by law or the right of the Lender to
bring legal proceedings in any other competent jurisdiction.

 

Section 7.5.            No Remedy Exclusive.  Each and every right, power and
remedy given to the Lender in this Agreement, the Note, and the other Loan
Documents shall be cumulative and shall be in addition to every other right,
power and remedy herein or therein given now or hereafter existing at law, in
equity, in admiralty, by statute or otherwise.  Each and every right, power and
remedy whether given therein or otherwise existing may be exercised from time to
time as often and in such order as may be determined by the Lender, and neither
the failure or delay in exer­cising any power or right nor the exercise or
partial exercise of any right, power or remedy shall be construed to be a waiver
of or acquiescence in any default therein; nor shall the acceptance of any
security or of any payment of or on account of the Loan, obligations,

 

37

--------------------------------------------------------------------------------


 

expenses, interest or fees maturing after a default or of any payment on account
of any past default be construed to be a waiver of any right to take advantage
of any future default or of any past default not completely cured thereby.

 

Section 7.6.            Payment of Costs.  Whether or not the transactions
contemplated herein shall be consummated, the Borrower hereby agrees to pay (a)
all reasonable out-of-pocket costs and expenses (evidenced by invoices in
reasonable detail) incurred by the Lender (including the reasonable fees and
expenses of its counsel) in connection with the preparation, execution and
delivery of this Agreement and any Loan Document or any amendment to any Loan
Document, and (b) all losses, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and expenses) in connection with (i) the preservation
of any rights of the Lender under, or legal advice in respect of, the rights or
responsibilities of the Lender under this Agreement and the Loan Documents or
(ii) the enforcement of any Loan Document.  The Borrower agrees to indemnify and
hold the Lender harmless from and against any documentary taxes, assessments or
charges made by any governmental authority by reason of the execution, delivery,
filing or recordation of this Agreement or any Loan Document.

 

Section 7.7.            Further Assurances.  The Borrower further agrees to
execute such other and further assurances and documents as reasonably requested
by the Lender to more effectively to carry out the terms of this Agreement or of
any other Loan Document.

 

Section 7.8.            Counterparts.  This Agreement may be executed in
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall together constitute but one and the same instrument.

 

Section 7.9.            Headings.  The titles of the Articles and the Section
headings of this Agreement are for convenience only and shall not affect the
construction of this Agreement.

 

Section 7.10.          Severability.  If any term or provision of this Agreement
or any other Loan Document shall be determined to be invalid or unenforceable
for any reason, such determination shall not adversely affect any other term or
provision of this Agreement or such other Loan Document which shall remain in
full force and effect and the effect of such determination shall be limited to
the territory or the jurisdiction in which made.

 

Section 7.11.          Survival.  The Borrower’s agreements, representations,
warranties and conditions contained in this Agreement and made pursuant to the
provisions hereof shall survive the execution and delivery of this Agreement
until the Loan and all interest thereon shall have been repaid in full in
accordance with the terms of this Agreement, and any and all other moneys,
payments, obligations and liabilities which the Borrower shall have made,
incurred or become liable for pursuant to the terms of this Agreement or any
other Loan Document shall have been paid in full.

 

Section 7.12.          WAIVER OF TRIAL BY JURY.  THE PARTIES HERETO HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THEY MAY BE PARTIES, ARISING
OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT OR (B) THE OTHER LOAN
DOCUMENTS.  IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY

 

38

--------------------------------------------------------------------------------


 

OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING
CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.  THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY EACH OF THE PARTIES HERETO, AND THE
PARTIES HEREBY REPRE­SENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN
MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT.  THE PARTIES FURTHER REPRESENT THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THEY HAVE HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

Section 7.13.          Assignment by The Lender.  The Lender may assign its
rights and obligations under this Agreement or any of the other Loan Documents
and may sell to any other Person participations in the Loan.  If the Lender
shall assign or participate its interest in the Loan to any Person that is a
U.S. Person and is not taxed as a corporation for federal income tax purposes,
such Person shall deliver to Borrower a completed IRS Form W-9 certifying that
such Person is exempt from backup withholding on all payments under this
Agreement.  If the Lender shall assign or participate its interest in the Loan
to any Person that is not a U.S. Person, such Person shall deliver to the
Borrower a completed IRS Form W-8BEN or IRS Form W-8ECI certifying that such
Person is exempt from withholding on all payments under this Agreement.  Such
Person’s shall update such forms as necessary to reflect a change in
circumstances or the passage of time.  If an assignee or participant does not
deliver the forms required under this Section 7.13 certifying that such Person
is exempt from withholding, the Borrower shall not be required (i) to increase
any payments as required under Section 2.4(d) with respect to withholding taxes
imposed on payments with respect to such Person’s interest in the Loan or (ii)
indemnify any Person for any taxes under Section 2.4(d) imposed on any payments
with respect to such Person’s interest in the Loan.

 

Section 7.14.          Confidentiality.  The Lender hereby agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent  required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 7.14, to (i) any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Borrower; (g) with the consent of the Borrower;
(h) to the extent such Information (1) becomes publicly available other than as
a result of a breach of this Section 7.14 or (2) becomes available to the Lender
on a nonconfidential basis from a source other than the Borrower (unless such
information became available from such source in violation of a

 

39

--------------------------------------------------------------------------------


 

confidentiality obligation of such source with respect to such Information, of
which obligation the Lender was aware); or (i) to any nationally recognized
rating agency that requires access to information about the Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates.  For the purposes of this Section 7.14,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Lender on a nonconfidential basis prior to disclosure by the Borrower.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 7.14 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding anything herein to the contrary,
Information shall not include, and the Borrower and the Lender (and each
employee, representative or other agent of the Borrower and the Lender) may
disclose to any and all persons without limitation of any kind, any information
with respect to the U.S. federal income tax treatment and U.S. federal income
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to the
Borrower or the Lender relating to such tax treatment and tax structure.

 

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

 

GREAT LAKES DREDGE & DOCK COMPANY

 

 

 

 

 

 

 

By:

 /s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By:

 /s/ Walter R. Schoultz

 

 

 

Name: Walter R. Schoultz

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Schedule 5.2(l)

 

Insurance Providers

 

 

1.                                       The West of England Ship Owners Mutual
Insurance Association

 

2.                                       Lloyds of London and London Insurance
Companies

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Vessels

 

 

Vessel Name

 

Official Number

 

 

 

FLORIDA

 

506446

KEY WEST

 

684596

G.L. 184

 

652202

 

--------------------------------------------------------------------------------